UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-01435 AMCAP Fund, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: July 1, 2006 - June 30, 2007 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) ITEM 1 – Proxy Voting Record Fund Name : AMCAP Fund, Inc. 07/01/2006 - 06/30/2007 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR R.S. AUSTIN Mgmt For For For 1.2 DIRECTOR W.M. DALEY Mgmt For For For 1.3 DIRECTOR W.J. FARRELL Mgmt For For For 1.4 DIRECTOR H.L. FULLER Mgmt For For For 1.5 DIRECTOR R.A. GONZALEZ Mgmt For For For 1.6 DIRECTOR D.A.L. OWEN Mgmt For For For 1.7 DIRECTOR B. POWELL JR. Mgmt For For For 1.8 DIRECTOR W.A. REYNOLDS Mgmt For For For 1.9 DIRECTOR R.S. ROBERTS Mgmt For For For 1.10 DIRECTOR S.C. SCOTT III Mgmt For For For 1.11 DIRECTOR W.D. SMITHBURG Mgmt For For For 1.12 DIRECTOR G.F. TILTON Mgmt For For For 1.13 DIRECTOR M.D. WHITE Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - ADVISORY VOTE ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL - THE ROLES OF CHAIR AND CEO ShrHldr Against Against For Accenture Ltd Ticker Security ID: Meeting Date Meeting Status CINS G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPOINTMENT OF THE FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: NOBUYUKI IDEI. Mgmt For For For 2.0 APPOINTMENT OF THE FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: MARJORIE MAGNER. Mgmt For For For 3.0 APPOINTMENT OF THE FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: DENNIS F. HIGHTOWER. Mgmt For For For 4.0 APPOINTMENT OF THE FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: WILLIAM L. KIMSEY. Mgmt For For For 5.0 APPOINTMENT OF THE FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: ROBERT I. LIPP. Mgmt For For For 6.0 APPOINTMENT OF THE FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: WULF VON SCHIMMELMANN. Mgmt For For For 7.0 RE-APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG LLP'S REMUNERATION. Mgmt For For For Affiliated Computer Services, Inc. Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 06/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DARWIN DEASON Mgmt For For For 1.2 DIRECTOR LYNN R. BLODGETT Mgmt For For For 1.3 DIRECTOR JOHN H. REXFORD Mgmt For For For 1.4 DIRECTOR JOSEPH P. O'NEILL Mgmt For For For 1.5 DIRECTOR FRANK A. ROSSI Mgmt For For For 1.6 DIRECTOR J. LIVINGSTON KOSBERG Mgmt For For For 1.7 DIRECTOR DENNIS MCCUISTION Mgmt For For For 1.8 DIRECTOR ROBERT B. HOLLAND, III Mgmt For For For 2.0 TO APPROVE THE FISCAL YEAR 2007 PERFORMANCE-BASED INCENTIVE COMPENSATION FOR CERTAIN OF OUR EXECUTIVE OFFICERS Mgmt For For For 3.0 TO APPROVE THE SPECIAL EXECUTIVE FY07 BONUS PLAN FOR CERTAIN OF OUR EXECUTIVE OFFICERS Mgmt For For For 4.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007 Mgmt For For For 5.0 TO APPROVE AND ADOPT THE 2 Mgmt For Against Against 6.0 TO APPROVE A POLICY ON AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For Alcon, Inc. Ticker Security ID: Meeting Date Meeting Status CINS H01301102 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE 2, INC. AND THE 2006 CONSOLIDATED FINANCIAL STATEMENTS OF ALCON, INC. AND SUBSIDIARIES Mgmt For For For 2.0 APPROPRIATION OF AVAILABLE EARNINGS AND PROPOSED DIVIDEND TO SHAREHOLDERS FOR THE FINANCIAL YEAR 2006 Mgmt For For For 3.0 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE FINANCIAL YEAR 2006 Mgmt For For For 4.0 ELECTION OF KPMG KLYNVELD PEAT MARWICK GOERDELER SA, ZURICH, AS GROUP AND PARENT COMPANY AUDITORS Mgmt For For For 5.0 ELECTION OF ZENSOR REVISIONS AG, ZUG, AS SPECIAL AUDITORS Mgmt For For For 6.0 ELECTION TO THE BOARD OF DIRECTORS: WERNER J. BAUER Mgmt For For For 7.0 ELECTION TO THE BOARD OF DIRECTORS: FRANCISCO CASTANER Mgmt For For For 8.0 ELECTION TO THE BOARD OF DIRECTORS: LODEWIJK J.R. DE VINK Mgmt For For For 9.0 ELECTION TO THE BOARD OF DIRECTORS: GERHARD N. MAYR Mgmt For For For 10.0 APPROVAL OF SHARE CANCELLATION Mgmt For For For Altera Corporation Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN P. DAANE. Mgmt For For For 2.0 ELECTION OF DIRECTOR: ROBERT W. REED. Mgmt For For For 3.0 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: KEVIN MCGARITY. Mgmt For For For 5.0 ELECTION OF DIRECTOR: JOHN SHOEMAKER. Mgmt For For For 6.0 ELECTION OF DIRECTOR: SUSAN WANG. Mgmt For For For 7.0 TO APPROVE AN AMENDMENT TO THE 1 BY 1,000, UNDER THE PLAN. Mgmt For For For 8.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2007. Mgmt For For For Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ELIZABETH E. BAILEY Mgmt For For For 1.2 DIRECTOR HAROLD BROWN Mgmt For For For 1.3 DIRECTOR MATHIS CABIALLAVETTA Mgmt For For For 1.4 DIRECTOR LOUIS C. CAMILLERI Mgmt For For For 1.5 DIRECTOR J. DUDLEY FISHBURN Mgmt For For For 1.6 DIRECTOR ROBERT E.R. HUNTLEY Mgmt For For For 1.7 DIRECTOR THOMAS W. JONES Mgmt For For For 1.8 DIRECTOR GEORGE MUNOZ Mgmt For For For 1.9 DIRECTOR LUCIO A. NOTO Mgmt For For For 1.10 DIRECTOR JOHN S. REED Mgmt For For For 1.11 DIRECTOR STEPHEN M. WOLF Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL 1 - CUMULATIVE VOTING ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL 2 - INFORMING CHILDREN OF THEIR RIGHTS IF FORCED TO INCUR SECONDHAND SMOKE ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL 3 - STOP ALL COMPANY-SPONSORED CAMPAIGNS" ALLEGEDLY ORIENTED TO PREVENT YOUTH FROM SMOKING " ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL 4 - GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL 5 - ANIMAL WELFARE POLICY ShrHldr Against Against For American International Group, Inc. Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARSHALL A. COHEN Mgmt For For For 1.2 DIRECTOR MARTIN S. FELDSTEIN Mgmt For For For 1.3 DIRECTOR ELLEN V. FUTTER Mgmt For For For 1.4 DIRECTOR STEPHEN L. HAMMERMAN Mgmt For For For 1.5 DIRECTOR RICHARD C. HOLBROOKE Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR GEORGE L. MILES, JR. Mgmt For For For 1.8 DIRECTOR MORRIS W. OFFIT Mgmt For For For 1.9 DIRECTOR JAMES F. ORR III Mgmt For For For 1.10 DIRECTOR VIRGINIA M. ROMETTY Mgmt For For For 1.11 DIRECTOR MARTIN J. SULLIVAN Mgmt For For For 1.12 DIRECTOR MICHAEL H. SUTTON Mgmt For For For 1.13 DIRECTOR EDMUND S.W. TSE Mgmt For For For 1.14 DIRECTOR ROBERT B. WILLUMSTAD Mgmt For For For 1.15 DIRECTOR FRANK G. ZARB Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For For 3.0 ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For For 5.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 6.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 8.0 STOCKHOLDER PROPOSAL #1 (ANIMAL WELFARE POLICY). ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL #2 (SUSTAINABILITY REPORT). ShrHldr Against Against For Analog Devices, Inc. Ticker Security ID: Meeting Date Meeting Status ADI CUSIP9 032654105 03/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JERALD G. FISHMAN Mgmt For For For 1.2 DIRECTOR JOHN C. HODGSON Mgmt For For For 1.3 DIRECTOR F. GRANT SAVIERS Mgmt For For For 1.4 DIRECTOR PAUL J. SEVERINO Mgmt For For For 2.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 3, 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTION GRANTS TO SENIOR EXECUTIVES, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING IN DIRECTOR ELECTIONS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Mgmt For For For 2.0 ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Mgmt For For For 3.0 ELECTION OF DIRECTOR: F.H. MERELLI Mgmt For For For 4.0 ELECTION OF DIRECTOR: RAYMOND PLANK Mgmt For For For 5.0 APPROVAL OF 2 Mgmt For For For 6.0 STOCKHOLDER PROPOSAL CONCERNING REIMBURSEMENT OF PROXY EXPENSES ShrHldr Against Against For Applebee's International, Inc. Ticker Security ID: Meeting Date Meeting Status APPB CUSIP9 037899101 05/25/2007 Unvoted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JACK P. HELMS Mgmt For 1.2 DIRECTOR LLOYD L. HILL Mgmt For 1.3 DIRECTOR BURTON M. SACK Mgmt For 1.4 DIRECTOR MICHAEL A. VOLKEMA Mgmt For 2.0 APPROVE AMENDMENT TO THE APPLEBEE'S INTERNATIONAL, INC. EMPLOYEE STOCK PURCHASE PLAN. Mgmt For 3.0 RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For Applebee's International, Inc. Ticker Security ID: Meeting Date Meeting Status APPB CUSIP9 037899101 05/25/2007 Unvoted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD C. BREEDEN Mgmt For 1.2 DIRECTOR STEVEN J.QUAMME Mgmt For 1.3 DIRECTOR RAYMOND G.H. SEITZ Mgmt For 1.4 DIRECTOR LAURENCE E. HARRIS Mgmt For 2.0 APPROVAL OF AMENDMENT TO THE APPLEBEE'S EMPLOYEE STOCK PURCHASE PLAN. Mgmt For 3.0 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS APPLEBEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For Applebee's International, Inc. Ticker Security ID: Meeting Date Meeting Status APPB CUSIP9 037899101 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD C. BREEDEN Mgmt For For For 1.2 DIRECTOR LAURENCE E. HARRIS Mgmt For For For 1.3 DIRECTOR JACK P. HELMS Mgmt For For For 1.4 DIRECTOR LLOYD L. HILL Mgmt For For For 1.5 DIRECTOR BURTON M. SACK Mgmt For For For 1.6 DIRECTOR MICHAEL A. VOLKEMA Mgmt For For For 2.0 APPROVE AMENDMENT TO THE APPLEBEE'S INTERNATIONAL, INC. EMPLOYEE STOCK PURCHASE PLAN. Mgmt For For For 3.0 RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL H. ARMACOST Mgmt For For For 1.2 DIRECTOR ROBERT H. BRUST Mgmt For For For 1.3 DIRECTOR DEBORAH A. COLEMAN Mgmt For For For 1.4 DIRECTOR PHILIP V. GERDINE Mgmt For For For 1.5 DIRECTOR THOMAS J. IANNOTTI Mgmt For For For 1.6 DIRECTOR CHARLES Y.S. LIU Mgmt For For For 1.7 DIRECTOR JAMES C. MORGAN Mgmt For For For 1.8 DIRECTOR GERHARD H. PARKER Mgmt For For For 1.9 DIRECTOR WILLEM P. ROELANDTS Mgmt For For For 1.10 DIRECTOR MICHAEL R. SPLINTER Mgmt For For For 2.0 TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Mgmt For Against Against 3.0 TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Mgmt For For For 4.0 TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Mgmt For For For Arthur J. Gallagher & Co. Ticker Security ID: Meeting Date Meeting Status AJG CUSIP9 363576109 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM L. BAX Mgmt For For For 1.2 DIRECTOR T. KIMBALL BROOKER Mgmt For For For 1.3 DIRECTOR DAVID S. JOHNSON Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2007. Mgmt For For For Astrazeneca Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0009895292 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Accept Financial Statements and Statutory Reports Mgmt For For For 2.0 Approve First Interim Dividend of USD 0.49 (26.6 Pence, SEK 3.60) Per Ordinary Share and Confirm as Final Dividend the Second Interim Dividend of USD 1.23 (63 Pence, SEK 8.60) Per Ordinary Share Mgmt For For For 3.0 Reappoint KPMG Audit Plc as Auditors of the Company Mgmt For For For 4.0 Authorise Board to Fix Remuneration of Auditors Mgmt For For For 5.1 Re-elect Louis Schweitzer as Director Mgmt For For For 5.2 Re-elect Hakan Mogren as Director Mgmt For For For 5.3 Re-elect David Brennan as Director Mgmt For For For 5.4 Re-elect John Patterson as Director Mgmt For For For 5.5 Re-elect Jonathan Symonds as Director Mgmt For For For 5.6 Re-elect John Buchanan as Director Mgmt For For For 5.7 Re-elect Jane Henney as Director Mgmt For For For 5.8 Re-elect Michele Hooper as Director Mgmt For For For 5.9 Re-elect Joe Jimenez as Director Mgmt For For For 5.10 Re-elect Dame Rothwell as Director Mgmt For For For 5.11 Elect John Varley as Director Mgmt For For For 5.12 Re-elect Marcus Wallenberg as Director Mgmt For For For 6.0 Approve Remuneration Report Mgmt For For For 7.0 Authorise the Company to Make EU Political Organisations Donations and to Incur EU Political Expenditure up to GBP 150,000 Mgmt For For For 8.0 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 127,127,735 Mgmt For For For 9.0 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 19,069,160 Mgmt For For For 10.0 Authorise 152,553,282 Ordinary Shares for Market Purchase Mgmt For For For 11.0 Authorise the Company to Use Electronic Communication with Shareholders Mgmt For For For Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GREGORY D. BRENNEMAN Mgmt For For For 1.2 DIRECTOR LESLIE A. BRUN Mgmt For For For 1.3 DIRECTOR GARY C. BUTLER Mgmt For For For 1.4 DIRECTOR LEON G. COOPERMAN Mgmt For For For 1.5 DIRECTOR R. GLENN HUBBARD Mgmt For For For 1.6 DIRECTOR JOHN P. JONES Mgmt For For For 1.7 DIRECTOR ANN DIBBLE JORDAN Mgmt For For For 1.8 DIRECTOR FREDERIC V. MALEK Mgmt For For For 1.9 DIRECTOR HENRY TAUB Mgmt For For For 1.10 DIRECTOR ARTHUR F. WEINBACH Mgmt For For For 2.0 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN Mgmt For For For 3.0 APPOINTMENT OF DELOITTE & TOUCHE LLP Mgmt For For For Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP9 053611109 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROLF BORJESSON Mgmt For For For 1.2 DIRECTOR PETER W. MULLIN Mgmt For For For 1.3 DIRECTOR PATRICK T. SIEWERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR, WHICH ENDS ON DECEMBER 29, 2007 Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. DON CORNWELL Mgmt For For For 1.2 DIRECTOR EDWARD T. FOGARTY Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR ANDREA JUNG Mgmt For For For 1.5 DIRECTOR MARIA ELENA LAGOMASINO Mgmt For For For 1.6 DIRECTOR ANN S. MOORE Mgmt For For For 1.7 DIRECTOR PAUL S. PRESSLER Mgmt For For For 1.8 DIRECTOR GARY M. RODKIN Mgmt For For For 1.9 DIRECTOR PAULA STERN Mgmt For For For 1.10 DIRECTOR LAWRENCE A. WEINBACH Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS Mgmt For Against Against 4.0 RESOLUTION REGARDING BENCHMARKING OF INCENTIVE COMPENSATION GOALS AGAINST PEER GROUP PERFORMANCE ShrHldr Against Against For Beckman Coulter, Inc. Ticker Security ID: Meeting Date Meeting Status BEC CUSIP9 075811109 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT G. FUNARI Mgmt For For For 1.2 DIRECTOR CHARLES A. HAGGERTY Mgmt For For For 1.3 DIRECTOR WILLIAM N. KELLEY, M.D. Mgmt For For For 2.0 APPROVAL OF THE 2 Mgmt For Against Against Becton, Dickinson And Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CLAIRE FRASER-LIGGETT Mgmt For For For 1.2 DIRECTOR HENRY P. BECTON, JR. Mgmt For For For 1.3 DIRECTOR EDWARD F. DEGRAAN Mgmt For For For 1.4 DIRECTOR ADEL A.F. MAHMOUD Mgmt For For For 1.5 DIRECTOR JAMES F. ORR Mgmt For For For 2.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO THE 2-BASED COMPENSATION PLAN Mgmt For For For 4.0 CUMULATIVE VOTING ShrHldr Against For Against Best Buy Co., Inc. Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RONALD JAMES* Mgmt For For For 1.2 DIRECTOR ELLIOT S. KAPLAN* Mgmt For For For 1.3 DIRECTOR MATTHEW H. PAULL* Mgmt For For For 1.4 DIRECTOR JAMES E. PRESS* Mgmt For For For 1.5 DIRECTOR RICHARD M. SCHULZE* Mgmt For For For 1.6 DIRECTOR MARY A. TOLAN* Mgmt For For For 1.7 DIRECTOR HATIM A. TYABJI* Mgmt For For For 1.8 DIRECTOR ROGELIO M. REBOLLEDO** Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 1, 2008. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO THE BEST BUY CO., INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES SUBJECT TO THE PLAN TO 38 MILLION SHARES. Mgmt For For For Biogen Idec Inc. Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 05/31/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES C. MULLEN Mgmt For For For 1.2 DIRECTOR BRUCE R. ROSS Mgmt For For For 1.3 DIRECTOR MARIJN E. DEKKERS Mgmt For For For 2.0 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR URSULA M. BURNS Mgmt For For For 1.2 DIRECTOR MARYE ANNE FOX, PH.D. Mgmt For For For 1.3 DIRECTOR N.J. NICHOLAS, JR. Mgmt For For For 1.4 DIRECTOR JOHN E. PEPPER Mgmt For For For 2.0 TO AMEND THE CERTIFICATE OF INCORPORATION AND BYLAWS TO DECLASSIFY BOARD OF DIRECTORS Mgmt For For For 3.0 TO AMEND THE CERTIFICATE OF INCORPORATION AND BYLAWS TO INCREASE THE MAXIMUM SIZE OF THE BOARD OF DIRECTORS FROM 15 TO 20 DIRECTORS Mgmt For For For 4.0 TO APPROVE A STOCK OPTION EXCHANGE PROGRAM FOR BOSTON SCIENTIFIC EMPLOYEES (OTHER THAN EXECUTIVE OFFICERS) Mgmt For Against Against 5.0 TO REQUIRE EXECUTIVES TO MEET SPECIFIED STOCK RETENTION GUIDELINES ShrHldr Against Against For 6.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Mgmt For For For 7.0 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF Mgmt For Abstain NA Brinker International, Inc. Ticker Security ID: Meeting Date Meeting Status EAT CUSIP9 109641100 11/02/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DOUGLAS H. BROOKS Mgmt For For For 1.2 DIRECTOR ROBERT M. GATES Mgmt For For For 1.3 DIRECTOR MARVIN J. GIROUARD Mgmt For For For 1.4 DIRECTOR RONALD KIRK Mgmt For For For 1.5 DIRECTOR GEORGE R. MRKONIC Mgmt For For For 1.6 DIRECTOR ERLE NYE Mgmt For For For 1.7 DIRECTOR JAMES E. OESTERREICHER Mgmt For For For 1.8 DIRECTOR ROSENDO G. PARRA Mgmt For For For 1.9 DIRECTOR CECE SMITH Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR FISCAL 2007. Mgmt For For For 3.0 APPROVAL OF SHAREHOLDER PROPOSAL SUBMITTED BY PETA AND CALVERT GROUP, LTD. ShrHldr Against Against For Bristol-myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.B. CAMPBELL Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.M. CORNELIUS Mgmt For For For 3.0 ELECTION OF DIRECTOR: L.J. FREEH Mgmt For For For 4.0 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Mgmt For For For 5.0 ELECTION OF DIRECTOR: M. GROBSTEIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: L. JOHANSSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: J.D. ROBINSON III Mgmt For For For 8.0 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Mgmt For For For 10.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 11.0 2007 STOCK AWARD AND INCENTIVE PLAN Mgmt For For For 12.0 SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN Mgmt For Against Against 13.0 EXECUTIVE COMPENSATION DISCLOSURE ShrHldr Against Against For 14.0 RECOUPMENT ShrHldr Against Against For 15.0 CUMULATIVE VOTING ShrHldr Against For Against Bunge Limited Ticker Security ID: Meeting Date Meeting Status CINS G16962105 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO ELECT AS CLASS I DIRECTOR: JORGE BORN, JR. Mgmt For For For 2.0 TO ELECT AS CLASS I DIRECTOR: BERNARD DE LA TOUR D'AUVERGNE LAURAGUAIS Mgmt For For For 3.0 TO ELECT AS CLASS I DIRECTOR: WILLIAM ENGELS Mgmt For For For 4.0 TO ELECT AS CLASS I DIRECTOR: L. PATRICK LUPO Mgmt For For For 5.0 TO ELECT AS CLASS II DIRECTOR: OCTAVIO CARABALLO Mgmt For For For 6.0 TO APPOINT DELOITTE & TOUCHE LLP AS BUNGE LIMITED'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE THE INDEPENDENT AUDITORS' FEES. Mgmt For For For 7.0 TO APPROVE THE BUNGE LIMITED 2007 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN AS SET FORTH IN THE PROXY STATEMENT. Mgmt For For For Cadence Design Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CDNS CUSIP9 127387108 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. FISTER Mgmt For For For 1.2 DIRECTOR DONALD L. LUCAS Mgmt For For For 1.3 DIRECTOR A.S. VINCENTELLI Mgmt For For For 1.4 DIRECTOR GEORGE M. SCALISE Mgmt For For For 1.5 DIRECTOR JOHN B. SHOVEN Mgmt For For For 1.6 DIRECTOR ROGER S. SIBONI Mgmt For For For 1.7 DIRECTOR LIP-BU TAN Mgmt For For For 1.8 DIRECTOR JOHN A.C. SWAINSON Mgmt For For For 2.0 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CADENCE DESIGN SYSTEMS, INC. 1987 STOCK INCENTIVE PLAN. Mgmt For For For 3.0 APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CADENCE DESIGN SYSTEMS, INC. 1987 STOCK INCENTIVE PLAN. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING ELECTION OF DIRECTORS BY A MAJORITY VOTE. ShrHldr Against Against For 5.0 RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS OF CADENCE FOR ITS FISCAL YEAR ENDING DECEMBER 29, 2007. Mgmt For For For Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. RONALD DIETZ Mgmt For For For 1.2 DIRECTOR LEWIS HAY, III Mgmt For For For 1.3 DIRECTOR MAYO SHATTUCK, III Mgmt For For For 2.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR 2007. Mgmt For For For 3.0 APPROVAL AND ADOPTION OF CAPITAL ONE'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL: STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 12, 2006, BETWEEN CAPITAL ONE FINANCIAL CORPORATION AND NORTH FORK BANCORPORATION, INC., AS IT MAY BE AMENDED FROM TIME TO TIME, PURSUANT TO WHICH NORTH FORK WILL MERGE WITH AND INTO Mgmt For For For 2.0 TO APPROVE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES. Mgmt For For For Caremark Rx, Inc. Ticker Security ID: Meeting Date Meeting Status CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 1, 2006, BY AND AMONG CVS CORPORATION, CAREMARK AND TWAIN MERGERSUB L.L.C., AS AMENDED BY AMENDMENT NO. 1, DATED JANUARY 16, 2 RX, INC. WITH AND INTO TWAIN Mgmt For For For 2.0 TO APPROVE ANY ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, INCLUDING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE ADOPTION OF THE MERGER AGREEMENT AND THE APPROVAL OF THE MERGER. Mgmt For For For Caremark Rx, Inc. Ticker Security ID: Meeting Date Meeting Status CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 1, 2006, BY AND AMONG CVS CORPORATION, THE COMPANY AND TWAIN MERGERSUB L.L.C., AS AMENDED BY AMENDMENT NO. 1, DATED JANUARY 16, 2007 (AS AMENDED, THE CVS MERGER AGREEMENT") AND TO APPROVE THE ShrHldr Against TNA 2.0 TO APPROVE ANY ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, INCLUDING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE ADOPTION OF THE CVS MERGER AGREEMENT AND THE APPROVAL OF THE PROPOSED CVS MERGER. ShrHldr Against TNA Carnival Corporation Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICKY ARISON Mgmt For For For 1.2 DIRECTOR AMB R.G. CAPEN, JR. Mgmt For For For 1.3 DIRECTOR ROBERT H. DICKINSON Mgmt For For For 1.4 DIRECTOR ARNOLD W. DONALD Mgmt For For For 1.5 DIRECTOR PIER LUIGI FOSCHI Mgmt For For For 1.6 DIRECTOR HOWARD S. FRANK Mgmt For For For 1.7 DIRECTOR RICHARD J. GLASIER Mgmt For For For 1.8 DIRECTOR BARONESS HOGG Mgmt For For For 1.9 DIRECTOR MODESTO A. MAIDIQUE Mgmt For For For 1.10 DIRECTOR SIR JOHN PARKER Mgmt For For For 1.11 DIRECTOR PETER G. RATCLIFFE Mgmt For For For 1.12 DIRECTOR STUART SUBOTNICK Mgmt For For For 1.13 DIRECTOR LAURA WEIL Mgmt For For For 1.14 DIRECTOR UZI ZUCKER Mgmt For For For 2.0 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Mgmt For For For 3.0 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. Mgmt For For For 4.0 TO RECEIVE THE ACCOUNTS AND REPORTS FOR CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2006. Mgmt For For For 5.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC. Mgmt For For For 6.0 TO APPROVE LIMITS ON THE AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. Mgmt For For For 7.0 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS FOR CARNIVAL PLC. Mgmt For For For 8.0 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. Mgmt For For For 9.0 TO APPROVE ELECTRONIC COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Mgmt For For For Centurytel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM R. BOLES, JR. Mgmt For For For 1.2 DIRECTOR W. BRUCE HANKS Mgmt For For For 1.3 DIRECTOR C.G. MELVILLE, JR. Mgmt For For For 1.4 DIRECTOR GLEN F. POST, III Mgmt For For For 2.0 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007. Mgmt For For For 3.0 TO ACT UPON A SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION. ShrHldr Against Against For Cephalon, Inc. Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR FRANK BALDINO, JR., PHD Mgmt For For For 1.2 DIRECTOR WILLIAM P. EGAN Mgmt For For For 1.3 DIRECTOR MARTYN D. GREENACRE Mgmt For For For 1.4 DIRECTOR VAUGHN M. KAILIAN Mgmt For For For 1.5 DIRECTOR KEVIN E. MOLEY Mgmt For For For 1.6 DIRECTOR CHARLES A. SANDERS, M.D Mgmt For For For 1.7 DIRECTOR GAIL R. WILENSKY, PH.D. Mgmt For For For 1.8 DIRECTOR DENNIS L. WINGER Mgmt For For For 2.0 APPROVAL OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION INCREASING THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE Mgmt For For For 3.0 APPROVAL OF AMENDMENT TO THE 2 OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE Mgmt For Against Against 4.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007 Mgmt For For For Church & Dwight Co., Inc. Ticker Security ID: Meeting Date Meeting Status CHD CUSIP9 171340102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BRADLEY C. IRWIN Mgmt For For For 1.2 DIRECTOR JOHN O. WHITNEY Mgmt For For For 1.3 DIRECTOR J. RICHARD LEAMAN, JR. Mgmt For For For 2.0 APPROVAL OF THE CHURCH & DWIGHT CO, INC. ANNUAL INCENTIVE PLAN. Mgmt For For For 3.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE COMPANY'S 2007 CONSOLIDATED FINANCIAL STATEMENTS. Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CAROL A. BARTZ Mgmt For For For 1.2 DIRECTOR M. MICHELE BURNS Mgmt For For For 1.3 DIRECTOR MICHAEL D. CAPELLAS Mgmt For For For 1.4 DIRECTOR LARRY R. CARTER Mgmt For For For 1.5 DIRECTOR JOHN T. CHAMBERS Mgmt For For For 1.6 DIRECTOR DR. JOHN L. HENNESSY Mgmt For For For 1.7 DIRECTOR RICHARD M. KOVACEVICH Mgmt For For For 1.8 DIRECTOR RODERICK C. MCGEARY Mgmt For For For 1.9 DIRECTOR STEVEN M. WEST Mgmt For For For 1.10 DIRECTOR JERRY YANG Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Mgmt For For For 3.0 PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQ ShrHldr Against Against For 4.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING ShrHldr Against Against For 5.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES ShrHldr Against Against For City National Corporation Ticker Security ID: Meeting Date Meeting Status CYN CUSIP9 178566105 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RUSSELL GOLDSMITH Mgmt For For For 1.2 DIRECTOR MICHAEL L. MEYER Mgmt For For For 1.3 DIRECTOR LINDA M. GRIEGO Mgmt For For For 1.4 DIRECTOR RONALD L. OLSON Mgmt For For For 2.0 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For Commerce Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status CBH CUSIP9 200519106 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR VERNON W. HILL, II Mgmt For For For 1.2 DIRECTOR JACK R BERSHAD Mgmt For For For 1.3 DIRECTOR JOSEPH E. BUCKELEW Mgmt For For For 1.4 DIRECTOR DONALD T. DIFRANCESCO Mgmt For For For 1.5 DIRECTOR NICHOLAS A. GIORDANO Mgmt For For For 1.6 DIRECTOR MORTON N. KERR Mgmt For For For 1.7 DIRECTOR STEVEN M. LEWIS Mgmt For For For 1.8 DIRECTOR JOHN K. LLOYD Mgmt For For For 1.9 DIRECTOR GEORGE E. NORCROSS, III Mgmt For For For 1.10 DIRECTOR DANIEL J. RAGONE Mgmt For For For 1.11 DIRECTOR WILLIAM A. SCHWARTZ, JR Mgmt For For For 1.12 DIRECTOR JOSEPH T. TARQUINI, JR. Mgmt For For For 1.13 DIRECTOR JOSEPH S. VASSALLUZZO Mgmt For For For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Mgmt For For For 2.0 ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For For 3.0 ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Mgmt For For For 4.0 ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Mgmt For For For 5.0 ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Mgmt For For For 6.0 ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Mgmt For For For 7.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 8.0 CORPORATE POLITICAL CONTRIBUTIONS ShrHldr Against Against For 9.0 GLOBAL WARMING-RENEWABLES ShrHldr Against Against For 10.0 QUALIFICATION FOR DIRECTOR NOMINEES ShrHldr Against Against For 11.0 DRILLING IN SENSITIVE/PROTECTED AREAS ShrHldr Against Against For 12.0 REPORT ON RECOGNITION OF INDIGENOUS RIGHTS ShrHldr Against Against For 13.0 COMMUNITY ACCOUNTABILITY ShrHldr Against Against For Constellation Brands, Inc. Ticker Security ID: Meeting Date Meeting Status STZ CUSIP9 21036P108 07/27/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARRY A. FROMBERG Mgmt For For For 1.2 DIRECTOR JEANANNE K. HAUSWALD Mgmt For For For 1.3 DIRECTOR JAMES A. LOCKE III Mgmt For For For 1.4 DIRECTOR RICHARD SANDS Mgmt For For For 1.5 DIRECTOR ROBERT SANDS Mgmt For For For 1.6 DIRECTOR THOMAS C. MCDERMOTT Mgmt For For For 1.7 DIRECTOR PAUL L. SMITH Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2007. Mgmt For For For 3.0 PROPOSAL TO APPROVE THE CONSTELLATION BRANDS UK SHARESAVE SCHEME. Mgmt For For For Costco Wholesale Corporation Ticker Security ID: Meeting Date Meeting Status COST CUSIP9 22160K105 01/31/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BENJAMIN S. CARSON Mgmt For For For 1.2 DIRECTOR WILLIAM H. GATES Mgmt For For For 1.3 DIRECTOR HAMILTON E. JAMES Mgmt For For For 1.4 DIRECTOR JILL S. RUCKELSHAUS Mgmt For For For 2.0 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS Mgmt For For For Cvs/caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 03/15/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE PROPOSAL TO AMEND CVS' AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF CVS COMMON STOCK FROM 1 BILLION TO 3.2 BILLION AND TO CHANGE THE NAME OF CVS CORPORATION TO CVS/CAREMARK CORPORATION", Mgmt For For For 2.0 APPROVAL OF PROPOSAL TO ISSUE STOCK PURSUANT TO THE MERGER AGREEMENT, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, IN CONNECTION WITH THE PROPOSED MERGER OF CAREMARK RX, INC. WITH TWAIN MERGERSUB L.L.C., A WHOLLY OWNED SUBSIDIARY OF CVS CORPORATION, AS D Mgmt For For For 3.0 APPROVAL OF ANY PROPOSAL TO ADJOURN OR POSTPONE THE SPECIAL MEETING, INCLUDING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSALS. Mgmt For For For Cvs/caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: EDWIN M. BANKS Mgmt For For For 2.0 ELECTION OF DIRECTOR: C. DAVID BROWN II Mgmt For For For 3.0 ELECTION OF DIRECTOR: E. MAC CRAWFORD Mgmt For For For 4.0 ELECTION OF DIRECTOR: DAVID W. DORMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: KRISTEN E. GIBNEY WILLIAMS Mgmt For For For 6.0 ELECTION OF DIRECTOR: ROGER L. HEADRICK Mgmt For Against Against 7.0 ELECTION OF DIRECTOR: MARIAN L. HEARD Mgmt For For For 8.0 ELECTION OF DIRECTOR: WILLIAM H. JOYCE Mgmt For For For 9.0 ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Mgmt For For For 10.0 ELECTION OF DIRECTOR: TERRENCE MURRAY Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.A. LANCE PICCOLO Mgmt For Against Against 12.0 ELECTION OF DIRECTOR: SHELI Z. ROSENBERG Mgmt For For For 13.0 ELECTION OF DIRECTOR: THOMAS M. RYAN Mgmt For For For 14.0 ELECTION OF DIRECTOR: RICHARD J. SWIFT Mgmt For For For 15.0 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For 16.0 PROPOSAL TO ADOPT THE COMPANY'S 2 Mgmt For For For 17.0 PROPOSAL TO ADOPT THE COMPANY'S 2 Mgmt For For For 18.0 STOCKHOLDER PROPOSAL REGARDING LIMITS ON CEO COMPENSATION. ShrHldr Against Against For 19.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING BY THE COMPANY. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REGARDING THE RELATIONSHIP BETWEEN THE COMPANY AND COMPENSATION CONSULTANTS. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REGARDING THE COMPANY'S POLICY ON STOCK OPTION GRANTS. ShrHldr Against Against For Cvs/caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/09/2007 Take No Action Meeting Type Country of Trade Consent Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 PROPOSAL SUBMITTED BY AMALGAMATED BANK LONG VIEW COLLECTIVE INVESTMENT FUND REQUESTING THAT THE BOARD OF DIRECTORS ADOPT A POLICY WITH RESPECT TO THE COMPANY'S PRACTICES IN MAKING AWARDS OF EQUITY COMPENSATION TO DIRECTORS AND EXECTIVES. Mgmt For TNA Dean Foods Company Ticker Security ID: Meeting Date Meeting Status DF CUSIP9 242370104 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALAN J. BERNON Mgmt For For For 1.2 DIRECTOR GREGG L. ENGLES Mgmt For For For 1.3 DIRECTOR RONALD KIRK Mgmt For For For 2.0 APPROVAL OF A NEW EQUITY INCENTIVE PLAN. Mgmt For Against Against 3.0 PROPOSAL TO RATIFY DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF THE CHIEF EXECUTIVE OFFICER AND CHAIRMAN OF THE BOARD ROLES. ShrHldr Against Against For Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DONALD J. CARTY Mgmt For For For 1.2 DIRECTOR MICHAEL S. DELL Mgmt For For For 1.3 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.4 DIRECTOR SALLIE L. KRAWCHECK Mgmt For For For 1.5 DIRECTOR ALAN (A.G.) LAFLEY Mgmt For For For 1.6 DIRECTOR JUDY C. LEWENT Mgmt For For For 1.7 DIRECTOR KLAUS S. LUFT Mgmt For For For 1.8 DIRECTOR ALEX J. MANDL Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR SAMUEL A. NUNN, JR. Mgmt For For For 1.11 DIRECTOR KEVIN B. ROLLINS Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITOR Mgmt For For For 3.0 GLOBAL HUMAN RIGHTS STANDARD ShrHldr Against Against For 4.0 DECLARATION OF DIVIDEND ShrHldr Against For Against Delta Electronics Inc. Ticker Security ID: Meeting Date Meeting Status ISIN TW0002308004 06/08/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Accept 2006 Financial Statements Mgmt For For For 2.0 Approve 2006 Profit Distribution Plan Mgmt For For For 3.0 Amend Procedures Governing the Acquisition or Disposal of Assets Mgmt For For For 4.0 Approve Capitalization of 2006 Dividends and Employee Profit Sharing Mgmt For For For 5.0 Amend Articles of Association Mgmt For For For 6.0 Approve Release of Restrictions of Competitive Activities of Directors Mgmt For For For 7.0 Other Business Mgmt Devon Energy Corporation Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR THOMAS F. FERGUSON Mgmt For For For 1.2 DIRECTOR DAVID M. GAVRIN Mgmt For For For 1.3 DIRECTOR JOHN RICHELS Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Mgmt For For For Discovery Holding Company Ticker Security ID: Meeting Date Meeting Status DISCA CUSIP9 25468Y107 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PAUL A. GOULD Mgmt For For For 1.2 DIRECTOR M. LAVOY ROBINSON Mgmt For For For 2.0 AUDITORS RATIFICATION Mgmt For For For Dollar General Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 256669102 06/21/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER Mgmt For For For 2.0 ADJOURNMENT AND POSTPONEMENT OF THE SPECIAL MEETING Mgmt For For For Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM BARNET, III Mgmt For For For 1.2 DIRECTOR G. ALEX BERNHARDT, SR. Mgmt For For For 1.3 DIRECTOR MICHAEL G. BROWNING Mgmt For For For 1.4 DIRECTOR PHILLIP R. COX Mgmt For For For 1.5 DIRECTOR ANN MAYNARD GRAY Mgmt For For For 1.6 DIRECTOR JAMES H. HANCE, JR. Mgmt For For For 1.7 DIRECTOR JAMES T. RHODES Mgmt For For For 1.8 DIRECTOR JAMES E. ROGERS Mgmt For For For 1.9 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.10 DIRECTOR DUDLEY S. TAFT Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2007 Mgmt For For For Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 10/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROGER AGNELLI Mgmt For For For 1.2 DIRECTOR PAUL M. ANDERSON Mgmt For For For 1.3 DIRECTOR WILLIAM BARNET, III Mgmt For For For 1.4 DIRECTOR G. ALEX BERNHARDT, SR. Mgmt For For For 1.5 DIRECTOR MICHAEL G. BROWNING Mgmt For For For 1.6 DIRECTOR PHILLIP R. COX Mgmt For For For 1.7 DIRECTOR WILLIAM T. ESREY Mgmt For For For 1.8 DIRECTOR ANN MAYNARD GRAY Mgmt For For For 1.9 DIRECTOR JAMES H. HANCE, JR. Mgmt For For For 1.10 DIRECTOR DENNIS R. HENDRIX Mgmt For For For 1.11 DIRECTOR MICHAEL E.J. PHELPS Mgmt For For For 1.12 DIRECTOR JAMES T. RHODES Mgmt For For For 1.13 DIRECTOR JAMES E. ROGERS Mgmt For For For 1.14 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.15 DIRECTOR DUDLEY S. TAFT Mgmt For For For 2.0 APPROVAL OF THE DUKE ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. Mgmt For For For 3.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2006. Mgmt For For For Ebay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PHILIPPE BOURGUIGNON Mgmt For For For 1.2 DIRECTOR THOMAS J. TIERNEY Mgmt For For For 1.3 DIRECTOR MARGARET C. WHITMAN Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO OUR 1 SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO OUR 1 THE TERM OF THE PURCHASE PLAN. Mgmt For For For 4.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Eli Lilly And Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. BISCHOFF Mgmt For For For 1.2 DIRECTOR J.M. COOK Mgmt For For For 1.3 DIRECTOR F.G. PRENDERGAST Mgmt For For For 1.4 DIRECTOR K.P. SEIFERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF DIRECTORS. Mgmt For For For 4.0 REAPPROVE PERFORMANCE GOALS FOR THE COMPANY'S STOCK PLANS. Mgmt For For For 5.0 PROPOSAL BY SHAREHOLDERS ON EXTENDING THE COMPANY'S ANIMAL CARE AND USE POLICY TO CONTRACT LABS. ShrHldr Against Against For 6.0 PROPOSAL BY SHAREHOLDERS ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. ShrHldr Against Against For 7.0 PROPOSAL BY SHAREHOLDERS ON SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against For Against 8.0 PROPOSAL BY SHAREHOLDERS ON AMENDING THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO AMEND THE BYLAWS. ShrHldr Against For Against 9.0 PROPOSAL BY SHAREHOLDERS ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. ShrHldr Against For Against Emc Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL W. BROWN Mgmt For For For 1.2 DIRECTOR JOHN R. EGAN Mgmt For For For 1.3 DIRECTOR DAVID N. STROHM Mgmt For For For 2.0 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 TO APPROVE AN AMENDED AND RESTATED EMC CORPORATION 2 BY 100,000,000. Mgmt For Against Against 4.0 TO APPROVE AN AMENDMENT TO EMC'S 1 BY 25,000,000. Mgmt For For For 5.0 TO ELIMINATE EMC'S CLASSIFIED BOARD STRUCTURE AND PROVIDE FOR THE ANNUAL ELECTION OF EACH DIRECTOR. Mgmt For For For 6.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO EMC'S AUDIT COMMITTEE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For 7.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO ELECTION OF DIRECTORS BY MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For 8.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against For Against 9.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO PAY-FOR-SUPERIOR PERFORMANCE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GEORGE A. ALCORN Mgmt For For For 1.2 DIRECTOR CHARLES R. CRISP Mgmt For For For 1.3 DIRECTOR MARK G. PAPA Mgmt For For For 1.4 DIRECTOR EDMUND P. SEGNER, III Mgmt For For For 1.5 DIRECTOR WILLIAM D. STEVENS Mgmt For For For 1.6 DIRECTOR H. LEIGHTON STEWARD Mgmt For For For 1.7 DIRECTOR DONALD F. TEXTOR Mgmt For For For 1.8 DIRECTOR FRANK G. WISNER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Expedia, Inc. Ticker Security ID: Meeting Date Meeting Status EXPE CUSIP9 30212P105 06/06/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR A.G. (SKIP) BATTLE* Mgmt For For For 1.2 DIRECTOR SIMON J. BREAKWELL Mgmt For For For 1.3 DIRECTOR BARRY DILLER Mgmt For For For 1.4 DIRECTOR JONATHAN L. DOLGEN Mgmt For For For 1.5 DIRECTOR WILLIAM R. FITZGERALD Mgmt For For For 1.6 DIRECTOR DAVID GOLDHILL* Mgmt For For For 1.7 DIRECTOR VICTOR A. KAUFMAN Mgmt For For For 1.8 DIRECTOR PETER M. KERN* Mgmt For For For 1.9 DIRECTOR DARA KHOSROWSHAHI Mgmt For For For 1.10 DIRECTOR JOHN C. MALONE Mgmt For For For 2.0 APPROVAL OF THE EXPEDIA, INC. 2 Mgmt For Against Against 3.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GARY G. BENANAV Mgmt For For For 1.2 DIRECTOR FRANK J. BORELLI Mgmt For For For 1.3 DIRECTOR MAURA C. BREEN Mgmt For For For 1.4 DIRECTOR NICHOLAS J. LAHOWCHIC Mgmt For For For 1.5 DIRECTOR THOMAS P. MAC MAHON Mgmt For For For 1.6 DIRECTOR WOODROW A. MYERS JR. Mgmt For For For 1.7 DIRECTOR JOHN O. PARKER, JR. Mgmt For For For 1.8 DIRECTOR GEORGE PAZ Mgmt For For For 1.9 DIRECTOR SAMUEL K. SKINNER Mgmt For For For 1.10 DIRECTOR SEYMOUR STERNBERG Mgmt For For For 1.11 DIRECTOR BARRETT A. TOAN Mgmt For For For 1.12 DIRECTOR HOWARD L. WALTMAN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For Federal Home Loan Mortgage Corporati Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 06/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Mgmt For For For 2.0 ELECTION OF DIRECTOR: GEOFFREY T. BOISI Mgmt For For For 3.0 ELECTION OF DIRECTOR: MICHELLE ENGLER Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROBERT R. GLAUBER Mgmt For For For 5.0 ELECTION OF DIRECTOR: RICHARD KARL GOELTZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: THOMAS S. JOHNSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: WILLIAM M. LEWIS, JR. Mgmt For For For 8.0 ELECTION OF DIRECTOR: EUGENE M. MCQUADE Mgmt For For For 9.0 ELECTION OF DIRECTOR: SHAUN F. O'MALLEY Mgmt For For For 10.0 ELECTION OF DIRECTOR: JEFFREY M. PEEK Mgmt For For For 11.0 ELECTION OF DIRECTOR: NICOLAS P. RETSINAS Mgmt For For For 12.0 ELECTION OF DIRECTOR: STEPHEN A. ROSS Mgmt For For For 13.0 ELECTION OF DIRECTOR: RICHARD F. SYRON Mgmt For For For 14.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 15.0 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS' STOCK COMPENSATION PLAN. Mgmt For For For Federal Home Loan Mortgage Corporati Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARBARA T. ALEXANDER Mgmt For For For 1.2 DIRECTOR GEOFFREY T. BOISI Mgmt For For For 1.3 DIRECTOR MICHELLE ENGLER Mgmt For For For 1.4 DIRECTOR ROBERT R. GLAUBER Mgmt For For For 1.5 DIRECTOR RICHARD KARL GOELTZ Mgmt For For For 1.6 DIRECTOR THOMAS S. JOHNSON Mgmt For For For 1.7 DIRECTOR WILLIAM M. LEWIS, JR. Mgmt For For For 1.8 DIRECTOR EUGENE M. MCQUADE Mgmt For For For 1.9 DIRECTOR SHAUN F. O'MALLEY Mgmt For For For 1.10 DIRECTOR JEFFREY M. PEEK Mgmt For For For 1.11 DIRECTOR RONALD F. POE Mgmt For For For 1.12 DIRECTOR STEPHEN A. ROSS Mgmt For For For 1.13 DIRECTOR RICHARD F. SYRON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2006. Mgmt For For For 3.0 A STOCKHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For Fedex Corporation Ticker Security ID: Meeting Date Meeting Status FDX CUSIP9 31428X106 09/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES L. BARKSDALE Mgmt For For For 1.2 DIRECTOR AUGUST A. BUSCH IV Mgmt For For For 1.3 DIRECTOR JOHN A. EDWARDSON Mgmt For For For 1.4 DIRECTOR JUDITH L. ESTRIN Mgmt For For For 1.5 DIRECTOR J. KENNETH GLASS Mgmt For For For 1.6 DIRECTOR PHILIP GREER Mgmt For For For 1.7 DIRECTOR J.R. HYDE, III Mgmt For For For 1.8 DIRECTOR SHIRLEY A. JACKSON Mgmt For For For 1.9 DIRECTOR STEVEN R. LORANGER Mgmt For For For 1.10 DIRECTOR CHARLES T. MANATT Mgmt For For For 1.11 DIRECTOR FREDERICK W. SMITH Mgmt For For For 1.12 DIRECTOR JOSHUA I. SMITH Mgmt For For For 1.13 DIRECTOR PAUL S. WALSH Mgmt For For For 1.14 DIRECTOR PETER S. WILLMOTT Mgmt For For For 2.0 APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Mgmt For For For 3.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING GLOBAL WARMING REPORT. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR DIRECTOR ELECTIONS. ShrHldr Against For Against Fidelity National Financial, Inc. Ticker Security ID: Meeting Date Meeting Status FNF CUSIP9 316326107 10/23/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER, DATED JUNE 25, 2006, AS AMENDED AND RESTATED AS OF SEPTEMBER 18, 2006, BY AND BETWEEN FIDELITY NATIONAL INFORMATION SERVICES, INC. AND FIDELITY NATIONAL FINANCIAL, INC., WHEREBY FIDELITY NATIONAL FINANCIAL, IN Mgmt For For For 2.1 DIRECTOR JOHN F. FARRELL, JR. Mgmt For For For 2.2 DIRECTOR DANIEL D. (RON) LANE Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE 2006 FISCAL YEAR. Mgmt For For For First Data Corporation Ticker Security ID: Meeting Date Meeting Status FDC CUSIP9 319963104 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: DAVID A. COULTER Mgmt For For For 2.0 ELECTION OF DIRECTOR: HENRY C. DUQUES Mgmt For For For 3.0 ELECTION OF DIRECTOR: RICHARD P. KIPHART Mgmt For For For 4.0 ELECTION OF DIRECTOR: JOAN E. SPERO Mgmt For For For 5.0 THE APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES ISSUABLE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN BY 12,500, STOCK. Mgmt For For For 6.0 THE APPROVAL OF THE 2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN AND THE ALLOCATION OF 1,500, PLAN. Mgmt For For For 7.0 THE APPROVAL OF AMENDMENTS TO THE COMPANY'S 2002 LONG-TERM INCENTIVE PLAN. Mgmt For For For 8.0 THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2007. Mgmt For For For Fmc Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status FTI CUSIP9 30249U101 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ASBJORN LARSEN Mgmt For For For 1.2 DIRECTOR JOSEPH H. NETHERLAND Mgmt For For For 1.3 DIRECTOR JAMES R. THOMPSON Mgmt For For For Forest Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status FRX CUSIP9 345838106 08/07/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR HOWARD SOLOMON Mgmt For For For 1.2 DIRECTOR NESLI BASGOZ, M.D. Mgmt For For For 1.3 DIRECTOR WILLIAM J. CANDEE, III Mgmt For For For 1.4 DIRECTOR GEORGE S. COHAN Mgmt For For For 1.5 DIRECTOR DAN L. GOLDWASSER Mgmt For For For 1.6 DIRECTOR KENNETH E. GOODMAN Mgmt For For For 1.7 DIRECTOR LESTER B. SALANS, M.D. Mgmt For For For 2.0 RATIFICATION OF BDO SEIDMAN, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Genentech, Inc. Ticker Security ID: Meeting Date Meeting Status DNA CUSIP9 368710406 04/20/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR HERBERT W. BOYER Mgmt For For For 1.2 DIRECTOR WILLIAM M. BURNS Mgmt For For For 1.3 DIRECTOR ERICH HUNZIKER Mgmt For For For 1.4 DIRECTOR JONATHAN K.C. KNOWLES Mgmt For For For 1.5 DIRECTOR ARTHUR D. LEVINSON Mgmt For For For 1.6 DIRECTOR DEBRA L. REED Mgmt For For For 1.7 DIRECTOR CHARLES A. SANDERS Mgmt For For For 2.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GENENTECH FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES I. CASH, JR. Mgmt For For For 1.2 DIRECTOR SIR WILLIAM M. CASTELL Mgmt For For For 1.3 DIRECTOR ANN M. FUDGE Mgmt For For For 1.4 DIRECTOR CLAUDIO X. GONZALEZ Mgmt For For For 1.5 DIRECTOR SUSAN HOCKFIELD Mgmt For For For 1.6 DIRECTOR JEFFREY R. IMMELT Mgmt For For For 1.7 DIRECTOR ANDREA JUNG Mgmt For For For 1.8 DIRECTOR ALAN G.(A.G.) LAFLEY Mgmt For For For 1.9 DIRECTOR ROBERT W. LANE Mgmt For For For 1.10 DIRECTOR RALPH S. LARSEN Mgmt For For For 1.11 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.12 DIRECTOR SAM NUNN Mgmt For For For 1.13 DIRECTOR ROGER S. PENSKE Mgmt For For For 1.14 DIRECTOR ROBERT J. SWIERINGA Mgmt For For For 1.15 DIRECTOR DOUGLAS A. WARNER III Mgmt For For For 1.16 DIRECTOR ROBERT C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF KPMG Mgmt For For For 3.0 ADOPTION OF MAJORITY VOTING FOR DIRECTORS Mgmt For For For 4.0 APPROVAL OF 2 Mgmt For For For 5.0 APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Mgmt For Against Against 6.0 CUMULATIVE VOTING ShrHldr Against Against For 7.0 CURB OVER-EXTENDED DIRECTORS ShrHldr Against Against For 8.0 ONE DIRECTOR FROM THE RANKS OF RETIREES ShrHldr Against Against For 9.0 INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For 10.0 ELIMINATE DIVIDEND EQUIVALENTS ShrHldr Against Against For 11.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For 12.0 GLOBAL WARMING REPORT ShrHldr Against Against For 13.0 ETHICAL CRITERIA FOR MILITARY CONTRACTS ShrHldr Against Against For 14.0 REPORT ON PAY DIFFERENTIAL ShrHldr Against Against For Gentex Corporation Ticker Security ID: Meeting Date Meeting Status GNTX CUSIP9 371901109 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN MULDER* Mgmt For For For 1.2 DIRECTOR FREDERICK SOTOK* Mgmt For For For 1.3 DIRECTOR WALLACE TSUHA* Mgmt For For For 1.4 DIRECTOR JAMES WALLACE** Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007. Mgmt For For For Golden West Financial Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 381317106 08/31/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 2006, PURSUANT TO WHICH GOLDEN WEST FINANCIAL CORPORATION WILL MERGE WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA CORPORATION. Mgmt For For For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERIC SCHMIDT Mgmt For For For 1.2 DIRECTOR SERGEY BRIN Mgmt For For For 1.3 DIRECTOR LARRY PAGE Mgmt For For For 1.4 DIRECTOR L. JOHN DOERR Mgmt For For For 1.5 DIRECTOR JOHN L. HENNESSY Mgmt For For For 1.6 DIRECTOR ARTHUR D. LEVINSON Mgmt For For For 1.7 DIRECTOR ANN MATHER Mgmt For For For 1.8 DIRECTOR PAUL S. OTELLINI Mgmt For For For 1.9 DIRECTOR K. RAM SHRIRAM Mgmt For For For 1.10 DIRECTOR SHIRLEY M. TILGHMAN Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GOOGLE INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE THEREUNDER BY 4,500,000. Mgmt For For For 4.0 APPROVAL OF GOOGLE'S EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 STOCKHOLDER PROPOSAL TO REQUEST THAT MANAGEMENT INSTITUTE POLICIES TO HELP PROTECT FREEDOM OF ACCESS TO THE INTERNET. ShrHldr Against Against For Harley-davidson, Inc. Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARRY K. ALLEN Mgmt For For For 1.2 DIRECTOR RICHARD I. BEATTIE Mgmt For For For 1.3 DIRECTOR JUDSON C. GREEN Mgmt For For For 2.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Mgmt For For For Harman International Industries, Inc Ticker Security ID: Meeting Date Meeting Status HAR CUSIP9 413086109 11/02/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR EDWARD H. MEYER Mgmt For For For 1.2 DIRECTOR GINA HARMAN Mgmt For For For Henry Schein, Inc. Ticker Security ID: Meeting Date Meeting Status HSIC CUSIP9 806407102 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STANLEY M. BERGMAN Mgmt For For For 1.2 DIRECTOR GERALD A. BENJAMIN Mgmt For For For 1.3 DIRECTOR JAMES P. BRESLAWSKI Mgmt For For For 1.4 DIRECTOR MARK E. MLOTEK Mgmt For For For 1.5 DIRECTOR STEVEN PALADINO Mgmt For For For 1.6 DIRECTOR BARRY J. ALPERIN Mgmt For For For 1.7 DIRECTOR PAUL BRONS Mgmt For For For 1.8 DIRECTOR DR. MARGARET A. HAMBURG Mgmt For For For 1.9 DIRECTOR DONALD J. KABAT Mgmt For For For 1.10 DIRECTOR PHILIP A. LASKAWY Mgmt For For For 1.11 DIRECTOR NORMAN S. MATTHEWS Mgmt For For For 1.12 DIRECTOR MARVIN H. SCHEIN Mgmt For For For 1.13 DIRECTOR DR. LOUIS W. SULLIVAN Mgmt For For For 2.0 PROPOSAL TO AMEND AND RESTATE THE COMPANY'S 1 Mgmt For For For 3.0 PROPOSAL TO RATIFY THE SELECTION OF BDO SEIDMAN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Mgmt For For For Hon Hai Precision Industry Co. Ltd. Ticker Security ID: Meeting Date Meeting Status ISIN TW0002317005 06/08/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Accept Financial Statements and Statutory Reports Mgmt For For For 2.0 Approve Allocation of Income and Dividends Mgmt For For For 3.0 Approve Capitalization of 2006 Dividends and Employee Profit Sharing Mgmt For For For 4.0 Approve Increase of Registered Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Mgmt For For For 5.0 Amend Articles of Association Mgmt For For For 6.0 Amend Election Rules of Directors and Supervisors Mgmt For For For 7.0 Amend Procedures Governing the Acquisition or Disposal of Assets Mgmt For For For 8.0 Elect Directors and Supervisors Mgmt For For For 9.0 Approve Release of Restrictions of Competitive Activities of Directors Mgmt For For For 10.0 Other Business Mgmt Hudson City Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status HCBK CUSIP9 443683107 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM J. COSGROVE Mgmt For For For 1.2 DIRECTOR DONALD O. QUEST, M.D. Mgmt For For For 1.3 DIRECTOR JOSEPH G. SPONHOLZ Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Iac/interactivecorp Ticker Security ID: Meeting Date Meeting Status IACI CUSIP9 44919P300 06/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM H. BERKMAN Mgmt For For For 1.2 DIRECTOR EDGAR BRONFMAN, JR. Mgmt For For For 1.3 DIRECTOR BARRY DILLER Mgmt For For For 1.4 DIRECTOR VICTOR A. KAUFMAN Mgmt For For For 1.5 DIRECTOR DONALD R. KEOUGH* Mgmt For For For 1.6 DIRECTOR BRYAN LOURD* Mgmt For For For 1.7 DIRECTOR JOHN C. MALONE Mgmt For For For 1.8 DIRECTOR ARTHUR C. MARTINEZ Mgmt For For For 1.9 DIRECTOR STEVEN RATTNER Mgmt For For For 1.10 DIRECTOR GEN. H.N. SCHWARZKOPF* Mgmt For For For 1.11 DIRECTOR ALAN G. SPOON Mgmt For For For 1.12 DIRECTOR DIANE VON FURSTENBERG Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS IAC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For Idexx Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status IDXX CUSIP9 45168D104 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JONATHAN W. AYERS Mgmt For For For 1.2 DIRECTOR ROBERT J. MURRAY Mgmt For For For 2.0 AMENDMENT TO IDEXX LABORATORIES, INC. 2 AND ADOPT A PROPOSED AMENDMENT TO OUR 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN FROM 1,850,000 TO 3,150,000 SHARES. Mgmt For For For 3.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CUR Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: CRAIG R. BARRETT Mgmt For For For 2.0 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For For 4.0 ELECTION OF DIRECTOR: D. JAMES GUZY Mgmt For For For 5.0 ELECTION OF DIRECTOR: REED E. HUNDT Mgmt For For For 6.0 ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For For 7.0 ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For For 8.0 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt For For For 9.0 ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN L. THORNTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For For 12.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 13.0 AMENDMENT AND EXTENSION OF THE 2 Mgmt For For For 14.0 APPROVAL OF THE 2 Mgmt For For For 15.0 STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION ShrHldr Against Against For Intersil Corporation Ticker Security ID: Meeting Date Meeting Status ISIL CUSIP9 46069S109 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID B. BELL Mgmt For For For 1.2 DIRECTOR RICHARD M. BEYER Mgmt For For For 1.3 DIRECTOR DR. ROBERT W. CONN Mgmt For For For 1.4 DIRECTOR JAMES V. DILLER Mgmt For For For 1.5 DIRECTOR GARY E. GIST Mgmt For For For 1.6 DIRECTOR MERCEDES JOHNSON Mgmt For For For 1.7 DIRECTOR GREGORY LANG Mgmt For For For 1.8 DIRECTOR JAN PEETERS Mgmt For For For 1.9 DIRECTOR ROBERT N. POKELWALDT Mgmt For For For 1.10 DIRECTOR JAMES A. URRY Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT, REGISTERED CERTIFIED PUBLIC ACCOUNTANTS. Mgmt For For For Intuit Inc. Ticker Security ID: Meeting Date Meeting Status INTU CUSIP9 461202103 12/15/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEPHEN M. BENNETT Mgmt For For For 1.2 DIRECTOR CHRISTOPHER W. BRODY Mgmt For For For 1.3 DIRECTOR WILLIAM V. CAMPBELL Mgmt For For For 1.4 DIRECTOR SCOTT D. COOK Mgmt For For For 1.5 DIRECTOR L. JOHN DOERR Mgmt For For For 1.6 DIRECTOR DIANE B. GREENE Mgmt For For For 1.7 DIRECTOR MICHAEL R. HALLMAN Mgmt For For For 1.8 DIRECTOR DENNIS D. POWELL Mgmt For For For 1.9 DIRECTOR STRATTON D. SCLAVOS Mgmt For For For 2.0 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007. Mgmt For For For 3.0 APPROVE THE AMENDMENT TO OUR 2 Mgmt For Against Against 4.0 APPROVE THE AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN. Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARY S. COLEMAN Mgmt For For For 1.2 DIRECTOR JAMES G. CULLEN Mgmt For For For 1.3 DIRECTOR MICHAEL M.E. JOHNS Mgmt For For For 1.4 DIRECTOR ARNOLD G. LANGBO Mgmt For For For 1.5 DIRECTOR SUSAN L. LINDQUIST Mgmt For For For 1.6 DIRECTOR LEO F. MULLIN Mgmt For For For 1.7 DIRECTOR CHRISTINE A. POON Mgmt For For For 1.8 DIRECTOR CHARLES PRINCE Mgmt For For For 1.9 DIRECTOR STEVEN S REINEMUND Mgmt For For For 1.10 DIRECTOR DAVID SATCHER Mgmt For For For 1.11 DIRECTOR WILLIAM C. WELDON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES ShrHldr Against Against For 4.0 PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN ShrHldr Against Against For Johnson Controls, Inc. Ticker Security ID: Meeting Date Meeting Status JCI CUSIP9 478366107 01/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT L. BARNETT Mgmt For For For 1.2 DIRECTOR EUGENIO C. REYES-RETANA Mgmt For For For 1.3 DIRECTOR JEFFREY A. JOERRES Mgmt For For For 1.4 DIRECTOR RICHARD F. TEERLINK Mgmt For For For 2.0 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 3.0 APPROVAL OF THE JOHNSON CONTROLS, INC. 2 Mgmt For For For Kla-tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP9 482480100 03/29/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR H. RAYMOND BINGHAM** Mgmt For For For 1.2 DIRECTOR ROBERT T. BOND** Mgmt For For For 1.3 DIRECTOR DAVID C. WANG** Mgmt For For For 1.4 DIRECTOR ROBERT M. CALDERONI* Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Mgmt For For For Kohl's Corporation Ticker Security ID: Meeting Date Meeting Status KSS CUSIP9 500255104 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVEN A. BURD Mgmt For For For 1.2 DIRECTOR WAYNE EMBRY Mgmt For For For 1.3 DIRECTOR JAMES D. ERICSON Mgmt For For For 1.4 DIRECTOR JOHN F. HERMA Mgmt For For For 1.5 DIRECTOR WILLIAM S. KELLOGG Mgmt For For For 1.6 DIRECTOR KEVIN MANSELL Mgmt For For For 1.7 DIRECTOR R. LAWRENCE MONTGOMERY Mgmt For For For 1.8 DIRECTOR FRANK V. SICA Mgmt For For For 1.9 DIRECTOR PETER M. SOMMERHAUSER Mgmt For For For 1.10 DIRECTOR STEPHEN E. WATSON Mgmt For For For 1.11 DIRECTOR R. ELTON WHITE Mgmt For For For 2.0 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 MANAGEMENT PROPOSAL TO AMEND OUR 2 Mgmt For For For 4.0 MANAGEMENT PROPOSAL TO APPROVE OUR EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 MANAGEMENT PROPOSAL TO AMEND OUR ARTICLES OF INCORPORATION TO ALLOW THE BOARD OF DIRECTORS TO INSTITUTE A MAJORITY VOTING REQUIREMENT FOR THE ELECTION OF DIRECTORS. Mgmt For For For 6.0 SHAREHOLDER PROPOSAL TO INITIATE THE APPROPRIATE PROCESS TO AMEND OUR ARTICLES OF INCORPORATION TO INSTITUTE A MAJORITY VOTING REQUIREMENT FOR THE ELECTION OF DIRECTORS. ShrHldr Against Against For Kyphon Inc. Ticker Security ID: Meeting Date Meeting Status KYPH CUSIP9 501577100 06/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR D. KEITH GROSSMAN Mgmt For For For 1.2 DIRECTOR JACK W. LASERSOHN Mgmt For For For 2.0 PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 Mgmt For Against Against 3.0 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF KYPHON INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For L'Oreal Ticker Security ID: Meeting Date Meeting Status ISIN FR0000120321 04/24/2007 Voted Meeting Type Country of Trade Annual/Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Financial Statements and Statutory Reports Mgmt For For For 2.0 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For For 3.0 Approve Allocation of Income and Dividends of EUR 1.18 per Share Mgmt For For For 4.0 Approve Special Auditors' Report Regarding Related-Party Transactions Mgmt For For For 5.0 Reelect Liliane Bettencourt as Director Mgmt For For For 6.0 Elect Annette Roux as Director Mgmt For For For 7.0 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For For 8.0 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 59.77 Million Mgmt For For For 9.0 Approve Stock Option Plans Grants Mgmt For For For 10.0 Authorize up to 0.2 Percent of Issued Capital for Use in Restricted Stock Plan Mgmt For For For 11.0 Approve/Amend Employee Savings-Related Share Purchase Plan Mgmt For For For 12.0 Amend Articles of Association Re: Record Date and Attendance of General Meetings through Videoconference and Telecommunication Mgmt For For For 13.0 Authorize Filing of Required Documents/Other Formalities Mgmt For For For Liberty Media Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 53071M104 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 THE INCENTIVE PLAN PROPOSAL Mgmt For Against Against 2.1 DIRECTORS ROBERT R. BENNETT Mgmt For For For 2.2 DIRECTORS PAUL A. GOULD Mgmt For For For 2.3 DIRECTORS JOHN C. MALONE Mgmt For For For 3.0 THE AUDITORS RATIFICATION PROPOSAL Mgmt For For For Lincare Holdings Inc. Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR J.P. BYRNES Mgmt For For For 1.2 DIRECTOR S.H. ALTMAN, PH.D. Mgmt For For For 1.3 DIRECTOR C.B. BLACK Mgmt For For For 1.4 DIRECTOR F.D. BYRNE, M.D. Mgmt For For For 1.5 DIRECTOR W.F. MILLER, III Mgmt For For For 2.0 APPROVAL OF THE COMPANY'S 2 Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - BOARD DIVERSITY. ShrHldr Against Against For Linear Technology Corporation Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP9 535678106 11/01/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT H. SWANSON, JR. Mgmt For For For 1.2 DIRECTOR DAVID S. LEE Mgmt For For For 1.3 DIRECTOR LOTHAR MAIER Mgmt For For For 1.4 DIRECTOR RICHARD M. MOLEY Mgmt For For For 1.5 DIRECTOR THOMAS S. VOLPE Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 1, 2007. Mgmt For For For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR LEONARD L. BERRY Mgmt For For For 1.3 DIRECTOR DAWN E. HUDSON Mgmt For For For 1.4 DIRECTOR ROBERT A. NIBLOCK Mgmt For For For 2.0 TO APPROVE AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ESTABLISHING MINIMUM SHARE OWNERSHIP REQUIREMENTS FOR DIRECTOR NOMINEES. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF EACH DIRECTOR. ShrHldr Against For Against 7.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. ShrHldr Against Against For 8.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION PLAN. ShrHldr Against Against For M&T Bank Corporation Ticker Security ID: Meeting Date Meeting Status MTB CUSIP9 55261F104 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BRENT D. BAIRD Mgmt For For For 1.2 DIRECTOR ROBERT J. BENNETT Mgmt For For For 1.3 DIRECTOR C. ANGELA BONTEMPO Mgmt For For For 1.4 DIRECTOR ROBERT T. BRADY Mgmt For For For 1.5 DIRECTOR MICHAEL D. BUCKLEY Mgmt For For For 1.6 DIRECTOR T.J. CUNNINGHAM III Mgmt For For For 1.7 DIRECTOR MARK J. CZARNECKI Mgmt For For For 1.8 DIRECTOR COLM E. DOHERTY Mgmt For For For 1.9 DIRECTOR RICHARD E. GARMAN Mgmt For For For 1.10 DIRECTOR DANIEL R. HAWBAKER Mgmt For For For 1.11 DIRECTOR PATRICK W.E. HODGSON Mgmt For For For 1.12 DIRECTOR RICHARD G. KING Mgmt For For For 1.13 DIRECTOR REGINALD B. NEWMAN, II Mgmt For For For 1.14 DIRECTOR JORGE G. PEREIRA Mgmt For For For 1.15 DIRECTOR MICHAEL P. PINTO Mgmt For For For 1.16 DIRECTOR ROBERT E. SADLER, JR. Mgmt For For For 1.17 DIRECTOR EUGENE J. SHEEHY Mgmt For For For 1.18 DIRECTOR STEPHEN G. SHEETZ Mgmt For For For 1.19 DIRECTOR HERBERT L. WASHINGTON Mgmt For For For 1.20 DIRECTOR ROBERT G. WILMERS Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT PUBLIC ACCOUNTANT OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WAYNE A. BUDD Mgmt For For For 1.2 DIRECTOR ALTON F. IRBY III Mgmt For For For 1.3 DIRECTOR DAVID M. LAWRENCE, M.D. Mgmt For For For 1.4 DIRECTOR JAMES V. NAPIER Mgmt For For For 2.0 RATIFYING THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL RELATING TO THE ANNUAL ELECTION OF DIRECTORS. ShrHldr Against For Against Medco Health Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR HOWARD W. BARKER, JR. Mgmt For For For 1.2 DIRECTOR DAVID B. SNOW, JR. Mgmt For For For 2.0 TO AMEND THE COMPANY'S SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE PHASE-IN OF THE ANNUAL ELECTION OF DIRECTORS. Mgmt For For For 3.0 TO APPROVE THE 2 Mgmt For For For 4.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Mgmt For For For Medicis Pharmaceutical Corporation Ticker Security ID: Meeting Date Meeting Status MRX CUSIP9 584690309 05/22/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JONAH SHACKNAI Mgmt For For For 1.2 DIRECTOR MICHAEL A. PIETRANGELO Mgmt For For For 1.3 DIRECTOR LOTTIE H. SHACKELFORD Mgmt For For For 2.0 APPROVAL OF AMENDMENT NO. 3 TO THE MEDICIS 2 Mgmt For For For 3.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF MEDICIS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD H. ANDERSON Mgmt For For For 1.2 DIRECTOR MICHAEL R. BONSIGNORE Mgmt For For For 1.3 DIRECTOR ROBERT C. POZEN Mgmt For For For 1.4 DIRECTOR GORDON M. SPRENGER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." " ShrHldr Against Against For Mentor Corporation Ticker Security ID: Meeting Date Meeting Status MNT CUSIP9 587188103 09/13/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE A DECREASE IN THE AUTHORIZED NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS FROM NINE TO SEVEN. Mgmt For For For 2.1 DIRECTOR JOSEPH E. WHITTERS Mgmt For For For 2.2 DIRECTOR MICHAEL L. EMMONS Mgmt For For For 2.3 DIRECTOR WALTER W. FASTER Mgmt For For For 2.4 DIRECTOR JOSHUA H. LEVINE Mgmt For For For 2.5 DIRECTOR MICHAEL NAKONECHNY Mgmt For For For 2.6 DIRECTOR RONALD J. ROSSI Mgmt For For For 2.7 DIRECTOR JEFFREY W. UBBEN Mgmt For For For 3.0 TO APPROVE AN AMENDMENT TO THE 2005 LONG-TERM INCENTIVE PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK AVAILABLE FOR AWARD GRANTS BY 1,600,000 SHARES. Mgmt For For For 4.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Mgmt For For For Microchip Technology Incorporated Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP9 595017104 08/18/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVE SANGHI Mgmt For For For 1.2 DIRECTOR ALBERT J. HUGO-MARTINEZ Mgmt For For For 1.3 DIRECTOR L.B. DAY Mgmt For For For 1.4 DIRECTOR MATTHEW W. CHAPMAN Mgmt For For For 1.5 DIRECTOR WADE F. MEYERCORD Mgmt For For For 2.0 PROPOSAL TO APPROVE AN AMENDMENT TO OUR 2 REMOVE THE 30% LIMITATION ON THE NUMBER OF SHARES THAT CAN BE GRANTED AS RESTRICTED STOCK UNITS SO THAT WE CAN CONTINUE GRANTING RESTRICTED STOCK UNITS INSTEAD OF STOCK OPTIONS A Mgmt For For For 3.0 PROPOSAL TO APPROVE AN EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION PLAN TO REPLACE OUR EXISTING PLAN AS IT APPLIES TO EXECUTIVE OFFICERS IN ORDER TO ENHANCE OUR ABILITY TO OBTAIN TAX DEDUCTIONS FOR PERFORMANCE-BASED COMPENSATION" UNDER 162(M) OF THE INTER Mgmt For For For 4.0 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For For 2.0 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For For 3.0 ELECTION OF DIRECTOR: JAMES I. CASH JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For For 5.0 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: HELMUT PANKE Mgmt For For For 9.0 ELECTION OF DIRECTOR: JON A. SHIRLEY Mgmt For For For 10.0 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Mgmt For For For 11.0 SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS ShrHldr Against Against For 12.0 SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY ShrHldr Against Against For 13.0 SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR ShrHldr Against Against For Mine Safety Appliances Company Ticker Security ID: Meeting Date Meeting Status MNESP CUSIP9 602720104 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT A. BRUGGEWORTH Mgmt For For For 1.2 DIRECTOR JAMES A. CEDERNA Mgmt For For For 1.3 DIRECTOR JOHN C. UNKOVIC Mgmt For For For 2.0 SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Murphy Oil Corporation Ticker Security ID: Meeting Date Meeting Status MUR CUSIP9 626717102 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR F.W. BLUE Mgmt For For For 1.2 DIRECTOR C.P. DEMING Mgmt For For For 1.3 DIRECTOR R.A. HERMES Mgmt For For For 1.4 DIRECTOR J.V. KELLEY Mgmt For For For 1.5 DIRECTOR R.M. MURPHY Mgmt For For For 1.6 DIRECTOR W.C. NOLAN, JR. Mgmt For For For 1.7 DIRECTOR I.B. RAMBERG Mgmt For For For 1.8 DIRECTOR N.E. SCHMALE Mgmt For For For 1.9 DIRECTOR D.J.H. SMITH Mgmt For For For 1.10 DIRECTOR C.G. THEUS Mgmt For For For 2.0 APPROVE THE PROPOSED 2007 LONG-TERM INCENTIVE PLAN. Mgmt For For For 3.0 APPROVE THE PROPOSED 2 Mgmt For For For 4.0 APPROVE THE PROPOSED AMENDMENTS TO THE EMPLOYEE STOCK PURCHASE PLAN. Mgmt For For For 5.0 APPROVE THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For National Instruments Corporation Ticker Security ID: Meeting Date Meeting Status NATI CUSIP9 636518102 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES J. TRUCHARD Mgmt For For For 1.2 DIRECTOR CHARLES J. ROESSLEIN Mgmt For For For 2.0 PROPOSAL TO INCREASE THE NUMBER OF SHARES RESERVED UNDER NI'S 1994 EMPLOYEE STOCK PURCHASE PLAN BY 3,000,000 SHARES. Mgmt For For For Navteq Corporation Ticker Security ID: Meeting Date Meeting Status NVT CUSIP9 63936L100 05/22/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD J.A. DE LANGE Mgmt For For For 1.2 DIRECTOR CHRISTOPHER GALVIN Mgmt For For For 1.3 DIRECTOR ANDREW J. GREEN Mgmt For For For 1.4 DIRECTOR JUDSON C. GREEN Mgmt For For For 1.5 DIRECTOR WILLIAM L. KIMSEY Mgmt For For For 1.6 DIRECTOR SCOTT D. MILLER Mgmt For For For 1.7 DIRECTOR DIRK-JAN VAN OMMEREN Mgmt For For For Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP9 651290108 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID A. TRICE Mgmt For For For 1.2 DIRECTOR DAVID F. SCHAIBLE Mgmt For For For 1.3 DIRECTOR HOWARD H. NEWMAN Mgmt For For For 1.4 DIRECTOR THOMAS G. RICKS Mgmt For For For 1.5 DIRECTOR C.E. (CHUCK) SHULTZ Mgmt For For For 1.6 DIRECTOR DENNIS R. HENDRIX Mgmt For For For 1.7 DIRECTOR PHILIP J. BURGUIERES Mgmt For For For 1.8 DIRECTOR JOHN RANDOLPH KEMP III Mgmt For For For 1.9 DIRECTOR J. MICHAEL LACEY Mgmt For For For 1.10 DIRECTOR JOSEPH H. NETHERLAND Mgmt For For For 1.11 DIRECTOR J. TERRY STRANGE Mgmt For For For 1.12 DIRECTOR PAMELA J. GARDNER Mgmt For For For 1.13 DIRECTOR JUANITA F. ROMANS Mgmt For For For 2.0 APPROVAL OF NEWFIELD EXPLORATION COMPANY 2 Mgmt For For For 3.0 APPROVAL OF SECOND AMENDMENT TO NEWFIELD EXPLORATION COMPANY 2000 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN Mgmt For For For 4.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For Noble Corporation Ticker Security ID: Meeting Date Meeting Status CINS G65422100 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL A. CAWLEY Mgmt For For For 1.2 DIRECTOR LUKE R. CORBETT Mgmt For For For 1.3 DIRECTOR JACK E. LITTLE Mgmt For For For 2.0 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For O'Reilly Automotive, Inc. Ticker Security ID: Meeting Date Meeting Status ORLY CUSIP9 686091109 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LAWRENCE P. O'REILLY Mgmt For For For 1.2 DIRECTOR ROSALIE O'REILLY-WOOTEN Mgmt For For For 1.3 DIRECTOR JOE C. GREENE Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT AUDITORS. Mgmt For For For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JEFFREY O. HENLEY Mgmt For For For 1.2 DIRECTOR LAWRENCE J. ELLISON Mgmt For For For 1.3 DIRECTOR DONALD L. LUCAS Mgmt For For For 1.4 DIRECTOR MICHAEL J. BOSKIN Mgmt For For For 1.5 DIRECTOR JACK F. KEMP Mgmt For For For 1.6 DIRECTOR JEFFREY S. BERG Mgmt For For For 1.7 DIRECTOR SAFRA A. CATZ Mgmt For For For 1.8 DIRECTOR HECTOR GARCIA-MOLINA Mgmt For For For 1.9 DIRECTOR H. RAYMOND BINGHAM Mgmt For For For 1.10 DIRECTOR CHARLES E. PHILLIPS, JR Mgmt For For For 1.11 DIRECTOR NAOMI O. SELIGMAN Mgmt For For For 2.0 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Mgmt For Against Against 3.0 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Mgmt For For For 4.0 PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Mgmt For Against Against Osi Restaurant Partners Inc. Ticker Security ID: Meeting Date Meeting Status OSI CUSIP9 67104A101 06/05/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 5, 2006, AMONG OSI RESTAURANT PARTNERS, INC., KANGAROO HOLDINGS, INC. AND KANGAROO ACQUISITION, INC. (THE MERGER AGREEMENT"). " Mgmt For Against Against 2.0 ADJOURNMENT AND POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO ADOPT THE MERGER AGREEMENT. Mgmt For Against Against P.f. Chang's China Bistro, Inc. Ticker Security ID: Meeting Date Meeting Status PFCB CUSIP9 69333Y108 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: RICHARD L. FEDERICO Mgmt For For For 2.0 ELECTION OF DIRECTOR: F. LANE CARDWELL, JR. Mgmt For For For 3.0 ELECTION OF DIRECTOR: LESLEY H. HOWE Mgmt For For For 4.0 ELECTION OF DIRECTOR: M. ANN RHOADES Mgmt For For For 5.0 ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Mgmt For For For 6.0 ELECTION OF DIRECTOR: R. MICHAEL WELBORN Mgmt For For For 7.0 ELECTION OF DIRECTOR: KENNETH J. WESSELS Mgmt For For For 8.0 APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 30, 2007. Mgmt For For For 9.0 APPROVAL OF ADJOURNMENT OF THE MEETING TO SOLICIT ADDITIONAL PROXIES. Mgmt For For For Paychex, Inc. Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP9 704326107 10/05/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: B. THOMAS GOLISANO Mgmt For For For 2.0 ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Mgmt For For For 3.0 ELECTION OF DIRECTOR: PHILLIP HORSLEY Mgmt For For For 4.0 ELECTION OF DIRECTOR: GRANT M. INMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: PAMELA A. JOSEPH Mgmt For For For 6.0 ELECTION OF DIRECTOR: JONATHAN J. JUDGE Mgmt For For For 7.0 ELECTION OF DIRECTOR: JOSEPH M. TUCCI Mgmt For For For Pepsico, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: D. DUBLON Mgmt For For For 2.0 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.L. HUNT Mgmt For For For 4.0 ELECTION OF DIRECTOR: A. IBARGUEN Mgmt For For For 5.0 ELECTION OF DIRECTOR: A.C. MARTINEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: I.K. NOOYI Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.J. SCHIRO Mgmt For For For 9.0 ELECTION OF DIRECTOR: D. VASELLA Mgmt For For For 10.0 ELECTION OF DIRECTOR: M.D. WHITE Mgmt For For For 11.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 12.0 APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) Mgmt For For For 13.0 SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) ShrHldr Against Against For Precision Castparts Corp. Ticker Security ID: Meeting Date Meeting Status PCP CUSIP9 740189105 08/16/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARK DONEGAN Mgmt For For For 1.2 DIRECTOR VERNON E. OECHSLE Mgmt For For For 2.0 AMENDING THE RESTATED ARTICLES OF INCORPORATION TO INCREASE AUTHORIZED COMMON STOCK TO 450,000,000 SHARES Mgmt For For For 3.0 REAPPROVING THE 2 Mgmt For For For Robert Half International Inc. Ticker Security ID: Meeting Date Meeting Status RHI CUSIP9 770323103 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ANDREW S. BERWICK, JR. Mgmt For For For 1.2 DIRECTOR FREDERICK P. FURTH Mgmt For For For 1.3 DIRECTOR EDWARD W. GIBBONS Mgmt For For For 1.4 DIRECTOR HAROLD M. MESSMER, JR. Mgmt For For For 1.5 DIRECTOR THOMAS J. RYAN Mgmt For For For 1.6 DIRECTOR J. STEPHEN SCHAUB Mgmt For For For 1.7 DIRECTOR M. KEITH WADDELL Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF AUDITOR. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL REGARDING SEXUAL ORIENTATION AND GENDER IDENTITY. ShrHldr Against Against For Rogers Corporation Ticker Security ID: Meeting Date Meeting Status ROG CUSIP9 775133101 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LEONARD M. BAKER Mgmt For For For 1.2 DIRECTOR WALTER E. BOOMER Mgmt For For For 1.3 DIRECTOR CHARLES M. BRENNAN, III Mgmt For For For 1.4 DIRECTOR GREGORY B. HOWEY Mgmt For For For 1.5 DIRECTOR LEONARD R. JASKOL Mgmt For For For 1.6 DIRECTOR CAROL R. JENSEN Mgmt For For For 1.7 DIRECTOR EILEEN S. KRAUS Mgmt For For For 1.8 DIRECTOR ROBERT G. PAUL Mgmt For For For 1.9 DIRECTOR ROBERT D. WACHOB Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ROGERS CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 30, 2007. Mgmt For For For Ross Stores, Inc. Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. BUSH Mgmt For For For 1.2 DIRECTOR NORMAN A. FERBER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2008. Mgmt For For For Sabre Holdings Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP9 785905100 03/29/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 12, 2006, AMONG SABRE HOLDINGS CORPORATION, SOVEREIGN HOLDINGS, INC. AND SOVEREIGN MERGER SUB, INC. AND APPROVE THE MERGER. Mgmt For For For 2.0 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. Mgmt For For For Schlumberger Limited (schlumberger N Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR P. CAMUS Mgmt For For For 1.2 DIRECTOR J.S. GORELICK Mgmt For For For 1.3 DIRECTOR A. GOULD Mgmt For For For 1.4 DIRECTOR T. ISAAC Mgmt For For For 1.5 DIRECTOR N. KUDRYAVTSEV Mgmt For For For 1.6 DIRECTOR A. LAJOUS Mgmt For For For 1.7 DIRECTOR M.E. MARKS Mgmt For For For 1.8 DIRECTOR D. PRIMAT Mgmt For For For 1.9 DIRECTOR L.R. REIF Mgmt For For For 1.10 DIRECTOR T.I. SANDVOLD Mgmt For For For 1.11 DIRECTOR N. SEYDOUX Mgmt For For For 1.12 DIRECTOR L.G. STUNTZ Mgmt For For For 1.13 DIRECTOR R. TALWAR Mgmt For For For 2.0 ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS. Mgmt For For For 3.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Sealed Air Corporation Ticker Security ID: Meeting Date Meeting Status SEE CUSIP9 81211K100 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF HANK BROWN AS A DIRECTOR. Mgmt For For For 2.0 ELECTION OF MICHAEL CHU AS A DIRECTOR. Mgmt For For For 3.0 ELECTION OF LAWRENCE R. CODEY AS A DIRECTOR. Mgmt For For For 4.0 ELECTION OF T.J. DERMOT DUNPHY AS A DIRECTOR. Mgmt For For For 5.0 ELECTION OF CHARLES F. FARRELL, JR. AS A DIRECTOR. Mgmt For For For 6.0 ELECTION OF WILLIAM V. HICKEY AS A DIRECTOR. Mgmt For For For 7.0 ELECTION OF JACQUELINE B. KOSECOFF AS A DIRECTOR. Mgmt For For For 8.0 ELECTION OF KENNETH P. MANNING AS A DIRECTOR. Mgmt For For For 9.0 ELECTION OF WILLIAM J. MARINO AS A DIRECTOR. Mgmt For For For 10.0 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Smith International, Inc. Ticker Security ID: Meeting Date Meeting Status SII CUSIP9 832110100 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES R. GIBBS Mgmt For For For 1.2 DIRECTOR JOHN YEARWOOD Mgmt For For For 2.0 APPROVAL OF SECOND AMENDED AND RESTATED 1989 LONG-TERM INCENTIVE COMPENSATION PLAN Mgmt For For For 3.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For Solectron Corporation Ticker Security ID: Meeting Date Meeting Status SLR CUSIP9 834182107 01/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM A. HASLER Mgmt For For For 1.2 DIRECTOR MICHAEL R. CANNON Mgmt For For For 1.3 DIRECTOR RICHARD A. D'AMORE Mgmt For For For 1.4 DIRECTOR H. PAULETT EBERHART Mgmt For For For 1.5 DIRECTOR HEINZ FRIDRICH Mgmt For For For 1.6 DIRECTOR WILLIAM R. GRABER Mgmt For For For 1.7 DIRECTOR DR. PAUL R. LOW Mgmt For For For 1.8 DIRECTOR C. WESLEY M. SCOTT Mgmt For For For 1.9 DIRECTOR CYRIL YANSOUNI Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING AUGUST 31, 2007. Mgmt For For For Southwest Airlines Co. Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR COLLEEN C. BARRETT Mgmt For For For 1.2 DIRECTOR DAVID W. BIEGLER Mgmt For For For 1.3 DIRECTOR LOUIS E. CALDERA Mgmt For For For 1.4 DIRECTOR C. WEBB CROCKETT Mgmt For For For 1.5 DIRECTOR WILLIAM H. CUNNINGHAM Mgmt For For For 1.6 DIRECTOR TRAVIS C. JOHNSON Mgmt For For For 1.7 DIRECTOR HERBERT D. KELLEHER Mgmt For For For 1.8 DIRECTOR GARY C. KELLY Mgmt For For For 1.9 DIRECTOR NANCY B. LOEFFLER Mgmt For For For 1.10 DIRECTOR JOHN T. MONTFORD Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS Mgmt For For For 3.0 APPROVAL OF THE SOUTHWEST AIRLINES CO. 2 Mgmt For For For 4.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For 5.0 APPROVAL OF A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE WITH RESPECT TO CERTAIN MATTERS ShrHldr Against Against For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: KEITH J. BANE Mgmt For For For 2.0 ELECTION OF DIRECTOR: ROBERT R. BENNETT Mgmt For For For 3.0 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For For 4.0 ELECTION OF DIRECTOR: FRANK M. DRENDEL Mgmt For For For 5.0 ELECTION OF DIRECTOR: GARY D. FORSEE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For For 7.0 ELECTION OF DIRECTOR: V. JANET HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Mgmt For For For 10.0 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For For 11.0 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Mgmt For For For 12.0 TO APPROVE THE 2 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against For Against St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL A. ROCCA Mgmt For For For 1.2 DIRECTOR STEFAN K. WIDENSOHLER Mgmt For For For 2.0 TO APPROVE THE ST. JUDE MEDICAL, INC. 2 Mgmt For For For 3.0 TO APPROVE THE ST. JUDE MEDICAL, INC. 2 PLAN. Mgmt For For For 4.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP9 87612E106 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CALVIN DARDEN Mgmt For For For 1.2 DIRECTOR ANNE M. MULCAHY Mgmt For For For 1.3 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.4 DIRECTOR GREGG W. STEINHAFEL Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT-TERM INCENTIVE PLAN. Mgmt For For For 4.0 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. ShrHldr Against Against For Telephone And Data Systems, Inc. Ticker Security ID: Meeting Date Meeting Status TDS CUSIP9 879433100 09/12/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C.D. O'LEARY Mgmt For For For 1.2 DIRECTOR M.H. SARANOW Mgmt For For For 1.3 DIRECTOR M.L. SOLOMON Mgmt For For For 1.4 DIRECTOR H.S. WANDER Mgmt For For For 2.0 RATIFY ACCOUNTANTS FOR 2006 Mgmt For For For Telephone And Data Systems, Inc. Ticker Security ID: Meeting Date Meeting Status TDS CUSIP9 879433860 09/12/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C.D. O'LEARY Mgmt For For For 1.2 DIRECTOR M.H. SARANOW Mgmt For For For 1.3 DIRECTOR M.L. SOLOMON Mgmt For For For 1.4 DIRECTOR H.S. WANDER Mgmt For For For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: J.R. ADAMS. Mgmt For For For 2.0 ELECTION OF DIRECTOR: D.L. BOREN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: D.A. CARP. Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.S. COX. Mgmt For For For 5.0 ELECTION OF DIRECTOR: T.J. ENGIBOUS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: D.R. GOODE. Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.H. PATSLEY. Mgmt For For For 8.0 ELECTION OF DIRECTOR: W.R. SANDERS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.J. SIMMONS. Mgmt For For For 10.0 ELECTION OF DIRECTOR: R.K. TEMPLETON. Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.T. WHITMAN. Mgmt For For For 12.0 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For The Bank Of New York Company, Inc. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064057102 04/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MR. BIONDI Mgmt For For For 1.2 DIRECTOR MR. DONOFRIO Mgmt For For For 1.3 DIRECTOR MR. HASSELL Mgmt For For For 1.4 DIRECTOR MR. KOGAN Mgmt For For For 1.5 DIRECTOR MR. KOWALSKI Mgmt For For For 1.6 DIRECTOR MR. LUKE Mgmt For For For 1.7 DIRECTOR MS. REIN Mgmt For For For 1.8 DIRECTOR MR. RENYI Mgmt For For For 1.9 DIRECTOR MR. RICHARDSON Mgmt For For For 1.10 DIRECTOR MR. SCOTT Mgmt For For For 1.11 DIRECTOR MR. VAUGHAN Mgmt For For For 2.0 A VOTE FOR" RATIFICATION OF AUDITORS " Mgmt For For For 3.0 SHAREHOLDER PROPOSAL WITH RESPECT TO SIMPLE MAJORITY VOTING ShrHldr Against For Against 4.0 SHAREHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL WITH RESPECT TO EXECUTIVE COMPENSATION. ShrHldr Against Against For The Bank Of New York Company, Inc. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064057102 05/24/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO ADOPT THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, DATED AS OF 12/3/06, AMENDED AND RESTATED AS OF 2/23/07, AND FURTHER AMENDED AND RESTATED AS OF 3/30/07, BY AND BETWEEN MELLON FINANCIAL CORPORATION, THE BANK OF NEW YORK COMPANY, INC. AND TH Mgmt For For For 2.0 TO APPROVE A PROVISION IN THE CERTIFICATE OF INCORPORATION OF NEWCO REQUIRING THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST 75 PERCENT OF THE OUTSTANDING VOTING SHARES OF NEWCO FOR DIRECT SHAREHOLDER AMENDMENT OF ARTICLE V OF THE BY-LAWS, ALL AS MORE FU Mgmt For For For 3.0 TO APPROVE THE NUMBER OF AUTHORIZED SHARES OF NEWCO CAPITAL STOCK AS SET FORTH IN NEWCO'S CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 TO ADJOURN THE BANK OF NEW YORK SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES. Mgmt For For For The E.W. Scripps Company Ticker Security ID: Meeting Date Meeting Status SSP CUSIP9 811054204 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID A. GALLOWAY Mgmt For For For 1.2 DIRECTOR NICHOLAS B. PAUMGARTEN Mgmt For For For 1.3 DIRECTOR RONALD W. TYSOE Mgmt For For For 1.4 DIRECTOR JULIE A. WRIGLEY Mgmt For For For The Talbots, Inc. Ticker Security ID: Meeting Date Meeting Status TLB CUSIP9 874161102 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ARNOLD B. ZETCHER Mgmt For For For 1.2 DIRECTOR JOHN W. GLEESON Mgmt For For For 1.3 DIRECTOR TSUTOMU KAJITA Mgmt For For For 1.4 DIRECTOR MOTOYA OKADA Mgmt For For For 1.5 DIRECTOR GARY M. PFEIFFER Mgmt For For For 1.6 DIRECTOR YOSHIHIRO SANO Mgmt For For For 1.7 DIRECTOR SUSAN M. SWAIN Mgmt For For For 1.8 DIRECTOR ISAO TSURUTA Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For 3.0 TO APPROVE AN AMENDMENT TO THE TALBOTS, INC. 2 PLAN TO INCREASE BY 2,500, Mgmt For Against Against The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN E. BRYSON Mgmt For For For 1.2 DIRECTOR JOHN S. CHEN Mgmt For For For 1.3 DIRECTOR JUDITH L. ESTRIN Mgmt For For For 1.4 DIRECTOR ROBERT A. IGER Mgmt For For For 1.5 DIRECTOR STEVEN P. JOBS Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR AYLWIN B. LEWIS Mgmt For For For 1.8 DIRECTOR MONICA C. LOZANO Mgmt For For For 1.9 DIRECTOR ROBERT W. MATSCHULLAT Mgmt For For For 1.10 DIRECTOR JOHN E. PEPPER, JR. Mgmt For For For 1.11 DIRECTOR ORIN C. SMITH Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For 3.0 TO APPROVE THE AMENDMENTS TO THE AMENDED AND RESTATED 2 PLAN. Mgmt For For For 4.0 TO APPROVE THE TERMS OF THE AMENDED AND RESTATED 2 PLAN. Mgmt For Against Against 5.0 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. ShrHldr Against Against For 6.0 TO APPROVE THE SHAREHOLDER PROPOSAL TO AMEND THE BYLAWS RELATING TO STOCKHOLDER RIGHTS PLANS. ShrHldr Against For Against The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DINYAR S. DEVITRE Mgmt For For For 1.2 DIRECTOR BETSY D. HOLDEN Mgmt For For For 1.3 DIRECTOR CHRISTINA A. GOLD Mgmt For For For 2.0 APPROVAL OF THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN Mgmt For For For 3.0 APPROVAL OF THE WESTERN UNION COMPANY SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN Mgmt For Against Against 4.0 RATIFICATION OF SELECTION OF AUDITORS Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES L. BARKSDALE Mgmt For For For 1.2 DIRECTOR JEFFREY L. BEWKES Mgmt For For For 1.3 DIRECTOR STEPHEN F. BOLLENBACH Mgmt For For For 1.4 DIRECTOR FRANK J. CAUFIELD Mgmt For For For 1.5 DIRECTOR ROBERT C. CLARK Mgmt For For For 1.6 DIRECTOR MATHIAS DOPFNER Mgmt For For For 1.7 DIRECTOR JESSICA P. EINHORN Mgmt For For For 1.8 DIRECTOR REUBEN MARK Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR KENNETH J. NOVACK Mgmt For For For 1.11 DIRECTOR RICHARD D. PARSONS Mgmt For For For 1.12 DIRECTOR FRANCIS T. VINCENT, JR. Mgmt For For For 1.13 DIRECTOR DEBORAH C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF AUDITORS. Mgmt For For For 3.0 COMPANY PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPER-MAJORITY VOTE REQUIREMENTS. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. ShrHldr Against For Against 6.0 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. ShrHldr Against For Against 7.0 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER RATIFICATION OF DIRECTOR COMPENSATION WHEN A STOCKHOLDER RIGHTS PLAN HAS BEEN ADOPTED. ShrHldr Against Against For Tractor Supply Company Ticker Security ID: Meeting Date Meeting Status TSCO CUSIP9 892356106 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOSEPH H. SCARLETT, JR. Mgmt For For For 1.2 DIRECTOR JAMES F. WRIGHT Mgmt For For For 1.3 DIRECTOR JACK C. BINGLEMAN Mgmt For For For 1.4 DIRECTOR S.P. BRAUD Mgmt For For For 1.5 DIRECTOR CYNTHIA T. JAMISON Mgmt For For For 1.6 DIRECTOR GERARD E. JONES Mgmt For For For 1.7 DIRECTOR JOSEPH D. MAXWELL Mgmt For For For 1.8 DIRECTOR EDNA K. MORRIS Mgmt For For For 1.9 DIRECTOR JOE M. RODGERS Mgmt For For For 2.0 TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Mgmt For For For United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. BURNS Mgmt For For For 1.2 DIRECTOR D. SCOTT DAVIS Mgmt For For For 1.3 DIRECTOR STUART E. EIZENSTAT Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR JAMES P. KELLY Mgmt For For For 1.6 DIRECTOR ANN M. LIVERMORE Mgmt For For For 1.7 DIRECTOR VICTOR A. PELSON Mgmt For For For 1.8 DIRECTOR JOHN W. THOMPSON Mgmt For For For 1.9 DIRECTOR CAROL B. TOME Mgmt For For For 1.10 DIRECTOR BEN VERWAAYEN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For United States Cellular Corporation Ticker Security ID: Meeting Date Meeting Status USM CUSIP9 911684108 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 DIRECTOR P.H. DENUIT Mgmt For For For 2.0 RATIFY ACCOUNTANTS FOR 2007. Mgmt For For For United States Cellular Corporation Ticker Security ID: Meeting Date Meeting Status USM CUSIP9 911684108 09/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 DIRECTOR H.J. HARCZAK, JR. Mgmt For For For 2.0 RATIFY ACCOUNTANTS FOR 2006. Mgmt For For For United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LOUIS R. CHENEVERT Mgmt For For For 1.2 DIRECTOR GEORGE DAVID Mgmt For For For 1.3 DIRECTOR JOHN V. FARACI Mgmt For For For 1.4 DIRECTOR JEAN-PIERRE GARNIER Mgmt For For For 1.5 DIRECTOR JAMIE S. GORELICK Mgmt For For For 1.6 DIRECTOR CHARLES R. LEE Mgmt For For For 1.7 DIRECTOR RICHARD D. MCCORMICK Mgmt For For For 1.8 DIRECTOR HAROLD MCGRAW III Mgmt For For For 1.9 DIRECTOR RICHARD B. MYERS Mgmt For For For 1.10 DIRECTOR FRANK P. POPOFF Mgmt For For For 1.11 DIRECTOR H. PATRICK SWYGERT Mgmt For For For 1.12 DIRECTOR ANDRE VILLENEUVE Mgmt For For For 1.13 DIRECTOR H.A. WAGNER Mgmt For For For 1.14 DIRECTOR CHRISTINE TODD WHITMAN Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT AUDITORS FOR 2007 Mgmt For For For 3.0 SHAREOWNER PROPOSAL: DIRECTOR TERM LIMITS ShrHldr Against Against For 4.0 SHAREOWNER PROPOSAL: FOREIGN MILITARY SALES ShrHldr Against Against For 5.0 SHAREOWNER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For 6.0 SHAREOWNER PROPOSAL: ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION ShrHldr Against Against For 7.0 SHAREOWNER PROPOSAL: PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For Unitedhealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM C. BALLARD, JR. Mgmt For For For 1.2 DIRECTOR RICHARD T. BURKE Mgmt For For For 1.3 DIRECTOR STEPHEN J. HEMSLEY Mgmt For For For 1.4 DIRECTOR ROBERT J. DARRETTA Mgmt For For For 2.0 AMENDMENT TO ARTICLES OF INCORPORATION REQUIRING A MAJORITY VOTE FOR ELECTION OF DIRECTORS Mgmt For For For 3.0 AMENDMENT TO ARTICLES OF INCORPORATION AND BYLAWS PROVIDING FOR THE ANNUAL ELECTION OF ALL MEMBERS OF THE BOARD OF DIRECTORS Mgmt For For For 4.0 AMENDMENT TO ARTICLES OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY PROVISIONS FOR THE REMOVAL OF DIRECTORS Mgmt For For For 5.0 AMENDMENT TO ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY PROVISIONS RELATING TO CERTAIN BUSINESS COMBINATIONS Mgmt For For For 6.0 ADOPTION OF RESTATED ARTICLES OF INCORPORATION Mgmt For For For 7.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For 8.0 SHAREHOLDER PROPOSAL CONCERNING PERFORMANCE-VESTING SHARES ShrHldr Against Against For 9.0 SHAREHOLDER PROPOSAL CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ShrHldr Against Against For 10.0 SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS ShrHldr Against Against For 11.0 SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER NOMINEES FOR ELECTION TO UNITEDHEALTH GROUP'S BOARD OF DIRECTORS ShrHldr Against Against For Wachovia Corporation Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERNEST S. RADY*** Mgmt For For For 1.2 DIRECTOR JERRY GITT** Mgmt For For For 1.3 DIRECTOR JOHN T. CASTEEN, III* Mgmt For For For 1.4 DIRECTOR MARYELLEN C. HERRINGER* Mgmt For For For 1.5 DIRECTOR JOSEPH NEUBAUER* Mgmt For For For 1.6 DIRECTOR TIMOTHY D. PROCTOR* Mgmt For For For 1.7 DIRECTOR VAN L. RICHEY* Mgmt For For For 1.8 DIRECTOR DONA DAVIS YOUNG* Mgmt For For For 2.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. Mgmt For For For 3.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Mgmt For For For 4.0 A WACHOVIA PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. Mgmt For For For 5.0 A STOCKHOLDER PROPOSAL REGARDING NON-BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. ShrHldr Against Against For 6.0 A STOCKHOLDER PROPOSAL REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. ShrHldr Against Against For 7.0 A STOCKHOLDER PROPOSAL REGARDING REPORTING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 8.0 A STOCKHOLDER PROPOSAL REGARDING SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against Against For Wal-mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2.0 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6.0 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7.0 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8.0 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Mgmt For For For 9.0 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10.0 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11.0 ELECTION OF DIRECTOR: JACK C. SHEWMAKER Mgmt For For For 12.0 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13.0 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14.0 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15.0 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 17.0 CHARITABLE CONTRIBUTIONS REPORT ShrHldr Against Against For 18.0 UNIVERSAL HEALTH CARE POLICY ShrHldr Against Against For 19.0 PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For 20.0 EQUITY COMPENSATION GLASS CEILING ShrHldr Against Against For 21.0 COMPENSATION DISPARITY ShrHldr Against Against For 22.0 BUSINESS SOCIAL RESPONSIBILITY REPORT ShrHldr Against Against For 23.0 EXECUTIVE COMPENSATION VOTE ShrHldr Against Against For 24.0 POLITICAL CONTRIBUTIONS REPORT ShrHldr Against Against For 25.0 SOCIAL AND REPUTATION IMPACT REPORT ShrHldr Against Against For 26.0 CUMULATIVE VOTING ShrHldr Against For Against 27.0 QUALIFICATIONS FOR DIRECTOR NOMINEES ShrHldr Against Against For Walgreen Co. Ticker Security ID: Meeting Date Meeting Status WAG CUSIP9 931422109 01/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR WILLIAM C. FOOTE Mgmt For For For 1.3 DIRECTOR JAMES J. HOWARD Mgmt For For For 1.4 DIRECTOR ALAN G. MCNALLY Mgmt For For For 1.5 DIRECTOR CORDELL REED Mgmt For For For 1.6 DIRECTOR JEFFREY A. REIN Mgmt For For For 1.7 DIRECTOR NANCY M. SCHLICHTING Mgmt For For For 1.8 DIRECTOR DAVID Y. SCHWARTZ Mgmt For For For 1.9 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.10 DIRECTOR MARILOU M. VON FERSTEL Mgmt For For For 1.11 DIRECTOR CHARLES R. WALGREEN III Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. Mgmt For For For Wellpoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SHEILA P. BURKE Mgmt For For For 1.2 DIRECTOR VICTOR S. LISS Mgmt For For For 1.3 DIRECTOR JANE G. PISANO, PH.D. Mgmt For For For 1.4 DIRECTOR GEORGE A. SCHAEFER, JR. Mgmt For For For 1.5 DIRECTOR JACKIE M. WARD Mgmt For For For 1.6 DIRECTOR JOHN E. ZUCCOTTI Mgmt For For For 2.0 TO APPROVE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN NON-CONTESTED ELECTIONS. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2007. Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN S. CHEN. Mgmt For For For 2.0 ELECTION OF DIRECTOR: LLOYD H. DEAN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN E. ENGEL. Mgmt For For For 4.0 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROBERT L. JOSS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH. Mgmt For For For 7.0 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK. Mgmt For For For 8.0 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN. Mgmt For For For 9.0 ELECTION OF DIRECTOR: NICHOLAS G. MOORE. Mgmt For For For 10.0 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY. Mgmt For For For 11.0 ELECTION OF DIRECTOR: DONALD B. RICE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD. Mgmt For For For 13.0 ELECTION OF DIRECTOR: STEPHEN W. SANGER. Mgmt For For For 14.0 ELECTION OF DIRECTOR: SUSAN G. SWENSON. Mgmt For For For 15.0 ELECTION OF DIRECTOR: JOHN G. STUMPF. Mgmt For For For 16.0 ELECTION OF DIRECTOR: MICHAEL W. WRIGHT. Mgmt For For For 17.0 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 18.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF BOARD CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 19.0 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A POLICY LIMITING BENEFITS UNDER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REGARDING A REPORT ON HOME MORTGAGE DISCLOSURE ACT (HMDA) DATA. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REGARDING EMISSION REDUCTION GOALS FOR WELLS FARGO AND ITS CUSTOMERS. ShrHldr Against Against For Williams-Sonoma, Inc. Ticker Security ID: Meeting Date Meeting Status WSM CUSIP9 969904101 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. HOWARD LESTER Mgmt For For For 1.2 DIRECTOR ADRIAN D.P. BELLAMY Mgmt For For For 1.3 DIRECTOR PATRICK J. CONNOLLY Mgmt For For For 1.4 DIRECTOR ADRIAN T. DILLON Mgmt For For For 1.5 DIRECTOR ANTHONY A. GREENER Mgmt For For For 1.6 DIRECTOR MICHAEL R. LYNCH Mgmt For For For 1.7 DIRECTOR RICHARD T. ROBERTSON Mgmt For For For 1.8 DIRECTOR DAVID B. ZENOFF Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 3, 2008. Mgmt For For For Wm. Wrigley Jr. Company Ticker Security ID: Meeting Date Meeting Status WWY CUSIP9 982526105 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR THOMAS A. KNOWLTON Mgmt For For For 1.2 DIRECTOR STEVEN B. SAMPLE Mgmt For For For 1.3 DIRECTOR ALEX SHUMATE Mgmt For For For 1.4 DIRECTOR WILLIAM D. PEREZ Mgmt For For For 2.0 AMENDMENT TO THE SECOND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS OF THE COMPANY TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Xilinx, Inc. Ticker Security ID: Meeting Date Meeting Status XLNX CUSIP9 983919101 07/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLEM P. ROELANDTS Mgmt For For For 1.2 DIRECTOR JOHN L. DOYLE Mgmt For For For 1.3 DIRECTOR JERALD G. FISHMAN Mgmt For For For 1.4 DIRECTOR PHILIP T. GIANOS Mgmt For For For 1.5 DIRECTOR WILLIAM G. HOWARD, JR. Mgmt For For For 1.6 DIRECTOR J. MICHAEL PATTERSON Mgmt For For For 1.7 DIRECTOR E.W. VANDERSLICE Mgmt For For For 2.0 PROPOSAL TO RATIFY AND APPROVE AN AMENDMENT TO THE COMPANY'S 1990 EMPLOYEE QUALIFIED STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 2,000,000 SHARES. Mgmt For For For 3.0 PROPOSAL TO APPROVE THE 2,000,000 SHARES TO BE RESERVED FOR ISSUANCE THEREUNDER. Mgmt For For For 4.0 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS EXTERNAL AUDITORS OF XILINX FOR FISCAL YEAR 2007. Mgmt For For For Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP9 984332106 06/12/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: TERRY S. SEMEL Mgmt For Against Against 2.0 ELECTION OF DIRECTOR: JERRY YANG Mgmt For Against Against 3.0 ELECTION OF DIRECTOR: ROY J. BOSTOCK Mgmt For Against Against 4.0 ELECTION OF DIRECTOR: RONALD W. BURKLE Mgmt For Against Against 5.0 ELECTION OF DIRECTOR: ERIC HIPPEAU Mgmt For Against Against 6.0 ELECTION OF DIRECTOR: VYOMESH JOSHI Mgmt For Against Against 7.0 ELECTION OF DIRECTOR: ARTHUR H. KERN Mgmt For Against Against 8.0 ELECTION OF DIRECTOR: ROBERT A. KOTICK Mgmt For Against Against 9.0 ELECTION OF DIRECTOR: EDWARD R. KOZEL Mgmt For Against Against 10.0 ELECTION OF DIRECTOR: GARY L. WILSON Mgmt For Against Against 11.0 AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED 1 Mgmt For For For 12.0 AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1 PLAN. Mgmt For For For 13.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 14.0 STOCKHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR-PERFORMANCE. ShrHldr Against Against For 15.0 STOCKHOLDER PROPOSAL REGARDING INTERNET CENSORSHIP. ShrHldr Against Against For 16.0 STOCKHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON HUMAN RIGHTS. ShrHldr Against Against For Yum! Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. DORMAN Mgmt For For For 1.2 DIRECTOR MASSIMO FERRAGAMO Mgmt For For For 1.3 DIRECTOR J. DAVID GRISSOM Mgmt For For For 1.4 DIRECTOR BONNIE G. HILL Mgmt For For For 1.5 DIRECTOR ROBERT HOLLAND, JR. Mgmt For For For 1.6 DIRECTOR KENNETH G. LANGONE Mgmt For For For 1.7 DIRECTOR JONATHAN S. LINEN Mgmt For For For 1.8 DIRECTOR THOMAS C. NELSON Mgmt For For For 1.9 DIRECTOR DAVID C. NOVAK Mgmt For For For 1.10 DIRECTOR THOMAS M. RYAN Mgmt For For For 1.11 DIRECTOR JACKIE TRUJILLO Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY SHAREHOLDER VOTE TO RATIFY EXECUTIVE COMPENSATION ( OF PROXY) ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL RELATING TO A PAY FOR SUPERIOR PERFORMANCE PROPOSAL (PAGE 24 OF PROXY) ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL RELATING TO A FUTURE SEVERANCE AGREEMENTS PROPOSAL (PAGE 27 OF PROXY) ShrHldr Against For Against 7.0 SHAREHOLDER PROPOSAL RELATING TO SUSTAINABLE FISH ( OF PROXY) ShrHldr Against Against For 8.0 SHAREHOLDER PROPOSAL RELATING TO A PROPOSAL REGARDING ANIMAL WELFARE (PAGE 32 OF PROXY) ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMCAP FUND, INC. (Registrant) By /s/ Claudia P. Huntington Claudia P. Huntington, President and Principal Executive Officer Date: August 29, 2007
